WYPEF

Client: YPF Energia Eléctrica S.A.

Location: Cafiadon Seco - Santa Cruz Province
Date: M ay 26, 2017
Report: ETIA PECL 001-17

Technical Environmental Impact Study
Cafiadon Leon Wind Farm

‘Wf Scudelati & Asociados

Asemsoanres
[ Technical Study for Environmental Impact Assessment
G fadn eon ver

Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Contents

1 PROFESSIONALS RESPONSIBLE FOR THE T-EIA

2 PROJECT GENERAL INFORMATION .

2.1 DETAILS OF PROJECT REPRESENTATIVES
2.3 PROJECT TECHNICAL, ECONOM IC AND SOCIAL JUSTIFICATION ........ssssssssssssessseessseesseseess
2.4AMS...

3 PROJECT DESCRIPTIVE REPORT...
3.1 LOCATION.
3.2 SITE CHARACTERISTICS .
3.3 WIND FARM CONFIGURATION.
3.4 GEOREFERENCING FOR PERM ANENT FACILITEEG...........ssssssesssesssesssssssssessssenseensveesseenseeess

WBNNDAANAAAA YH

B.S INTENDED ACTIVITY........sssssesssesssseessessssessseesssscsseessvecssscnsucssseessecssueesneessseasneenseensveesseensesesy 6

4 CONSTRUCTION PHASE ..........ccsssssssssssseessesssssessessnscssscssscessecssucssneessvecsnsessvessvecsssesseeesseessessanees 7
4,1 SITE PREPARATION FOR TEM PORARY FACILITIES AND SUPPLY AND SERVICE PROVISION
17

4.2 CONSTRUCTION TASKS... senseees oe sesseetsneesseseaneesssensseenseeeses LB

4,3 FINISHING CONSTRUCTION WORK AND PRE-COM M SSIONING... sesseessveesseerseeees LO)
4.4 CONSTRUCTION SCHEDULE ............ss0sse00000
4.5 RAW MATERIALS, SUPPLIES AND PRODUCTS.
4.6 SOLID WASTE, EFFLUENTS AND EMISSIONS...
5 OPERATION AND MAINTENANCE PHASE............ccsscsssssssssessssssseessseesssesseessseessessneesseenseeesseenses 23
5.1 PERSONNEL AND OUTLINE OF OPERATIONG.........:.sssssssessssssssesssesssseesssensnsenseensveesseenseeess 23
5.2 WIND POWER GENERATION PROCESG..........ssssssssssssssesssessseesssssneesseensnsenseensusesseessesesseess 23.
5.3 SOLID AND SEM ISOLID WASTE...
5.1 LOW-FREQUENCY ELECTRIC AND MAGNETIC FIELDS
6 CLOSURE PHASE...........sssscssesssseessessssessseessesesseensneesseessese

6.1 HIRING LABOR........:csssssssssssesssesssseessessssecsseessnscsseessvecsssensecssseessecssueeaneessuecsneensensveesseessesess 28
6.2 DISM ANTLING/REM OVING WIND TURBINES. ........00..ssssssssesssssseesssssiesssseesssseeesseeesssneess 28
6.3 REM OVING BASES AND FOUNDATIONS .........sssssssssssssessessseessseesseessneesseensnsenseensneesseenseeess 28

6.5 CLOSURE OF FACILITIES ..........ssssssesssssssssssssesseersssesseensess
6.6 SOLID AND SEM FSOLID WASTE, EFFLUENTS AND EM ISSION.
7, ENVIRONMENTAL AND SOCIAL SENSITIVITY - BASELINE REPORT .

May 26, 2017
[ Technical Study for Environmental Impact Assessment
; A . ]
G Cafiadon Leon Wind Farm f
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

7.1 PHYSICAL OR INERT ENVIRONM ENT

7.2 BIOTIC ENVIRONMENT .

7.3 PERCEIVED LANDSCAPE ror! Bookmark not defined.

7.4 SOCIOECONOM IC AND CULTURAL SETTING ...........sssessssseed Error! Bookmark not defined.

7,5 CULTURAL HERITAGE .......scssssssesssssssssssseesssseessseesssseeessnieesie Error! Bookmark not defined.
8, LEGAL FRAM EWORK...........csssssseesssseesssstesssseessssieesssessssseeessseed Error! Bookmark not defined.

8.1 NATIONAL LEGISLATION ON ENVIRONMENT AND ON LABOR ......... Error! Bookmark not
defined.

8.2 PROVINCIAL LEGISLATION ON ENVIRONMENT AND ON LABOR....... Error! Bookmark not
defined.

8.3 LEGISLATION ON POWER ........cessssssssssseesssieessseesssseessaeeesie Error! Bookmark not defined.

9 IDENTIFICATION, DESCRIPTION AND EVALUATION OF ENVIRONMENTAL IM PACTS.......Error!
Bookmark not defined.

9.1 PROJECT ACTIONS WITH POTENTIAL IM PACT....................Error! Bookmark not defined.
9.2 POTENTIALLY IM PACTED ENVIRONMENTAL FACTOR........ Error! Bookmark not defined.
9.3 METHODOLOGY FOR IM PACT ASSESSM ENT..........s000ssss0000 Error! Bookmark not defined.

9.4 RESULTS OF ENVIRONM ENTAL ANALYSIS MATRICES.......... Error! Bookmark not defined.
10. ENVIRONM ENTAL M ANAGEM ENT.
10.1 PREVENTIVE MEASURES.
10.2 MITIGATION M EASURES.
10.3 RESTORATION MEASURES. ........sc0sssssssssssssessseesssseesssniiesies Error! Bookmark not defined.

10.4 RESTORATION M EASURES FOR ENVIRONM ENTAL LIABLLITY ......... Error! Bookmark not
defined.

10.5 WORKPLACE HEALTH AND SAFETY AND ENVIRONMENTAL M ANAGEM ENT SYSTEM
..Error! Bookmark not defined.

..Error! Bookmark not defined.

ror! Bookmark not defined.

..Error! Bookmark not defined.

11 ENVIRONM ENTAL MONITORING PLAN: ror! Bookmark not defined.
11.1 AUDITING PROGRAM .........cscce

..Error! Bookmark not defined.

11.2 MONITORING AFTER SITE CLOSURE .........1...ssesssssessseeses Error! Bookmark not defined.
12 COMMUNICATION ACTIONG..........sccsssssesssesssessseesseeeesEFfort Bookmark not defined.
13 CONTINGENCY PLAN..........sscesssseessstesssseeesssiesssseessseessseiesied Error! Bookmark not defined.
14 EXECUTIVE SUM MARY. ..Error! Bookmark not defined.

..Error! Bookmark not defined.

15 REFERENCES

May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

May 26, 2017

[ Technical Study for Environmental Impact Assessment
; A . ]
G Cafiadon Leon Wind Farm f
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

1 PROFESSIONALS RESPONSIBLE FOR THE T-EIA

Corporate name: Scudelati & Asociados S.A.

Legal address: Viamonte 591 - Bahia Blanca - Buenos Aires - CP. 8000
Telephone: 0291-4501839

Email: info@scudelati.com.ar

Technical Representatives
Esquiaga, Juan Eduardo. Chemical Engineer.

DNI24.785.785

Mujioz Cadenas, Maria Laura. Licentiate in Biological Science.
DNI24.436.784

Scudelati, Rolando Arnaldo. Chemical Engineer.
DNI24.233.893

May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

2 PROJECT GENERAL INFORM ATION

2.1 DETAILS OF PROJECT REPRESENTATIVES
Project Name: Cafiadon Leon Wind Farm Project

Legal name: YPF Energia Eléctrica S.A.
Taxpayer D (CUIT): 307141228309
Legal Address: M acacha Gliemes 515
Location: Buenos Aires City

Province: Buenos Aires

Post code: C1106BKK

Legal representative: M artin M andarano

Email: carla.strapa@ypf.com
Telephone/Fax: 5411 5441 2852

2.2 CORPORATE M AIN BUSINESS
YPF Energia Eléctrica S.A. is a company controlled by YPF S.A., and its main business is power
generation.

2.3 PROJECT TECHNICAL, ECONOM IC AND SOCIAL JUSTIFICATION

The growing need for power, and increasing community concern regarding the environment,
nature and quality of life, have driven the choice of new, clean, inexhaustible sources of energy
that will contribute to building a robust power supply, with guaranteed sustainable supply.

Power generation from wind is framed within a global trend towards diversification and
development of new sources of energy - essential in the current energy context.

Wind energy produces no emissions, is inexhaustible, competitive and creates wealth and
employment. The “success of wind” is based on an industry with high technological level which
in recent years has attained good maturity, making use of the natural advantages of the
climate in the region for application of this technology. In order to study the aptitude of the
Zone, a measuring station was installed in 2015 to conduct specific studies to ensure the
operation of the proposed wind farm.

In addition, at the eleventh annual session of the House of Representatives of Santa Cruz
Province, held on September 23, 2016, there was unanimous approval of the initiative to
adhere to National Law No. 27,191 on fostering the use of renewable energy sources.

It is worth highlighting the benefits to the region during the different development phases of
the project, among which the following are outstanding:

* Construction phase: the project is expected to increase local and regional demand for:
(i) services: accommodation for project personnel, food, earthworks, transportation
for personnel, vehicle rental, vehicle repair, water supply, among others; (ii) supplies:
construction materials, electrical materials, fuel and oil, among others; (iii) labor:

May 26, 2017
[*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

2.4AIMS

specialized personnel (welders, electricians, engineers, mechanics, etc.) and technical
personnel for mounting fixed installations.
Operations phase: given the sustainable character of the project, it will enable the
region to have an energy resource to consolidate its energy mix by diversifying
generation sources.

The aim of the Cafiadén Leon Wind Farm project is to generate electricity from the wind, i.e.,
clean, renewable energy. Thirty wind turbines (100 MW power) will be installed in Cafiadon
Leon, located approximately 25 km from Caleta Olivia City, Santa Cruz Province.

To transmit the energy generated at the wind farm, a transformer sub-station (SET) will be
constructed within the wind farm, called SET Cafiadon Leon, where voltage will be raised to
132 KV for transmission and connection to the Argentine Electrical Interconnection System
(SADI) on the Santa Cruz Norte-Caleta Olivia (SCN-CO) line. Said line is managed by third
parties and is therefore not included within the scope of this project.

To sum up, the project will create multiple benefits:

Diversification of the energy mix.

Use of a resource with high potential in the region (wind) to generate power.

Power generation without greenhouse gas emission.

Reinforcement for power demand. The power generated is equivalent to the annual
consumption of approximately 140,000 households.

Diversification of regional activity, which is highly dependent on hydrocarbon
production.

Compliance with National Law No. 26,190 on renewable energies.

May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
3 PROJECT DESCRIPTIVE REPORT

3.1 LOCATION

The project will be located in the northeast of Santa Cruz Province, Deseado Department. The

land on which it will be sited has a total surface area of 18.7 sq. km., and is located on Lot 40-
League C and D - Mat. 3205 and Lot 46- League A, on Provincial Route No. 12, one kilometer
away from Cafiadon Seco.

Sana Cr

IGN?

Map 01, Santa Cruz Province.
Source IGN.
Area del Proyecto =Project Area

It should be noted that the site is located within an area where conventional oil is extracted
and is therefore completely anthropized, so there are operative drilling equipment, buried
hydrocarbon pipelines, electrical lines for equipment, etc. These facilities are expected to
continue operating during wind farm construction and operational phases. The site belongs to
YPF SA.

May 26, 2017
Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

4

Area del provecto

Figure 01. Location of Project Site (green polygon) relative to Cafiadon Seco location (Source:

Google Earth)
Area del Proyecto =Project Area

May 26, 2017

Figure 02: Aerial View of the Project
[%, // Technical Study for Environmental Impact Assessment ]  » wag .
Cafiadon Leon Wind Farm iY PF |

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 03: View of Provincial Route No. 12.

Figure 04. View of Access to Project Area.
(46°34'4.58"S - 67°37'7.95"W)

10
May 26, 2017
KAA Technical Study for Environmental Impact Assessment J

Cafiadon Leon Wind Farm

YPF

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Figure 05: Drilling

Gauss Kriiger Coordinates Gauss Kriiger Coordinates
Vertex Posgar 94 Band 2 Campo Inchauspe Argentina Zone 2
x y x y
1 4840662.83 3369170.42 4840867.73 3369250.17
2 4840934.02 3379241.45 4841138.91 3379321.22
3 4835869.44 3379321.29 4836074.33 3379401.05
4 4835676.18 3374386.99 4835881.06 3374466.75
5 4835119.03 3374334.73 4835323.91 3374414.49
6 4838504.77 3370814.34 4838709.66 3370894.09
7 4838594.88 3369257.74 4838799.77 3369337.49

Table 01. Georeferenced vertices of Project Area

May 26, 2017

11
i? Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 06: Project Area Vertices. [Vértice =Vertex]

3.2 SITE CHARACTERISTICS
3.2.1 WIND POTENTIAL

The orographic effects combined with the high wind regime in the zone make the chosen site
ideal for using this type of resource. Moreover, site orientation and exposure favor power
production by reducing aerodynamic interference among wind turbines.

3.3 WIND FARM CONFIGURATION

Wind turbines will been positioned considering prevailing wind directions as well as
topographic and orographic conditions of the site and surrounding area. Specialized software
was used to perform an iterative process for wind turbine location based on maximizing power
production and wind farm efficiency by reducing interference among turbines. It has thus been
decided to distribute the turbines preferably aligned perpendicularly to the direction of
prevailing winds, spaced at more than 10 diameters in said direction and at more than 3
diameters in the perpendicular direction.

In addition to this optimization process for wind turbine location, the following geographical
restrictions will be considered: (i) distance to land boundaries, (ii) distance to roads, (iii)
distance to high voltage lines, (iv) site orographic analysis, and (v) site topographic analysis.

The wind farm will have 30 wind turbines, which will be interconnected to each other by
means of a 33 KV medium voltage line (M VL). All lines will concur at the wind farm transformer
substation, called SET Cafiadon Leén, where voltage will be raised to 132 KV for transmission
and connection to the Argentine Electrical Interconnection System (SADI) at the Santa Cruz
Norte-Caleta Olivia line (SCN-CO), which is managed by third parties and outside the scope of
this project.

12
May 26, 2017
i 7/ Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Tver,

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

3.4 GEOREFERENCING FOR PERM ANENT FACILITIES
The location of project permanent facilities, ie. wind turbines, transformer substation (SET)
and 132 kV high voltage line (for connection to the 132 kV Santa Cruz Norte-Caleta Olivia HVL),

is shown below.

Figure 07: Location of Wind Turbines

Gauss Kriiger Coordinates Gauss Kriiger Coordinates
Vertex Posgar 94 Band 2 Campo Inchauspe Argentina Zone 2
x y x y
Aero 01 4840915,92 2604396,54 4841117,62 2604486,20
Aero 02 4841028,70 2605532,53 4841230,39 2605622,19
Aero 03 4841951,02 2604680,09 4842152,72 2604769,74
Aero 04 4840379,93 2608862,95 4840581,62 2608952,61
Aero 05 4840692,00 2605568,82 4840893,69 2605658 ,48
Aero 06 4840394,84 2604056,35 4840596,53 2604146,01
Aero 07 4839879,06 2601696, 17 4840080,75 2601785,81
Aero 08 4840341,60 2601742,50 4840543,29 2601832,15
Aero 09 4840106,40 2606638,37 4840308,10 2606728 ,03
Aero 10 4837992,57 2608911,25 483819426 2609000,92
Aero 11 4839907 ,36 2603665,05 4840109,05 2603754,70
Aero 12 4839577,41 2603091,65 4839779,10 2603181,30

May 26, 2017

13
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Aero 13 4839377,76 2602207,94 4839579,45 2602297,59
Aero 14 4839281,41 2604122,77 4839483,10 260421242
Aero 15 4839327,27 2600708,85 4839528 ,96 2600798,49
Aero 16 4839197,52 2599424,19 4839399,21 25995 13,84
Aero 17 4838904,79 2603625,26 4839106,48 26037 14,92
Aero 18 4838765,76 2601683,80 483896745 2601773,45
Aero 19 4838554,25 2603280,50 4838755,94 2603370,15
Aero 20 4838337,80 2608608,96 4838539,49 2608698,63
Aero 21 4838422,43 2601234,32 4838624,12 2601323,97
Aero 22 4837049,09 2604552,57 4837250,78 260464222
Aero 23 4837250,83 2605455,66 483745252 2605545,32
Aero 24 4837195,23 2606860,71 4837396,91 2606950,37
Aero 25 4838216,45 2603382,02 4838418,14 260347 1,67
Aero 26 4838104,60 2607832,76 4838306,29 2607922,43
Aero 27 4837735,27 2607757,83 4837936,96 260784749
Aero 28 4837721,17 2605053,86 483792286 2605143,51
Aero 29 4837589,59 2608989,99 483779128 2609079,65
Aero 30 4837069,96 2603413,26 4837271,65 2603502,91

Table 02: Georeferencing for wind turbines

Figure 08: Location of Cafiadon Leén Transformer Substation (blue polygon).

14
May 26, 2017
[ Technical Study for Environmental Impact Assessment |
G Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Gauss Kriiger Coordinates Gauss Kriiger Coordinates
Vertex Posgar 94 Band 2 Campo Inchauspe Argentina Zone 2
x y x y

1 | 4839718,05 2604594, 34 4839919,74 2604683,99

2 | 4839606,04 2604659,26 4839807,73 2604748,92

3 | 4839554,41 2604590,44 4839756, 10 2604680,09

4 | 4839664,60 2604523,77 4839866,29 2604613,43

Table 03: Location of Cafiadon Leon Transformer Substation

Figure 09: Location of 132 kV Line (blue line)

Gauss Kriiger Coordinates Gauss Kriiger Coordinates
Point Posgar 94 Band 2 Campo Inchauspe Argentina Zone
2
x y x y
LAT PECLO1 4839718,42 2604573,05 4839920,11 2604662,7
LAT PE CL 02 4839829,84 2603141,54 4840031,53 2603231,19
LAT PE CL03 4840040,34 2601693,56 4840242,03 2601783,21
LAT PE CL04 4840521,32 2601006,08 4840521,32 2601006,08
LAT PE CLO05 4840697,76 2600411,80 4840899,45 2600501,44
LAT PE CL 06 4840814,74 2600342,82 484101643 2600432,46
Conex. SADI 4840814,74 2600342,82 4841016,43 2600432,46

Table 04: Reference points for 132 kV Line. Conex. SADI =Connection to Argentine Electrical
Interconnection System (SADI)

15
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
3.5 INTENDED ACTIVITY

The Cafiadon Leon Wind Farm global project includes the installation of a wind farm with 100
MW installed power plus the infrastructure required for its operation and maintenance.

3.5.1 WIND TURBINES
Model V112 wind turbines will be used. Their specifications are as follows (See Appendix 01):

* Rated power of each wind turbine: 3.3 MW.
* Height of axis 84m.
* Diameter of swept area: 112 m.
* Each one has 3 aerodynamically designed blades approximately 55 m long.

3.5.2 CONSTRUCTION WORK

Includes construction of Cafiadén Ledn Substation, with Control Room, maintenance room,
equipment entry yard and parking lot.

It also includes electrical wiring (medium voltage lines) between wind turbines and Cafiadon
Leon Transformer Substation. This will be an overhead line.

3.5.3. MEDIUM VOLTAGE LINE (33KV)

The power produced by the wind turbines will be transmitted through a medium voltage line
(MVL) at 33 KV. All lines will concur at the wind farm transformer substation, called SET
Cafiadon Leon, where voltage will be raised to 132 KV for transmission and connection to the
Argentine Electrical Interconnection System (SADI) at the Santa Cruz Norte - Caleta Olivia
(SCN-CO) line, which is managed by third parties and outside the scope of this project.

3.5.4, TRANSFORM ER STATION

A transformer substation, called SET Cafiadon Leon, will be built within the wind farm. It will
raise voltage to 132 KV for transmission and connection to the Argentine Electrical
Interconnection System (SADI) at the Santa Cruz Norte - Caleta Olivia (SCN-CO) line, which is
managed by third parties and outside the scope of this project.

3.5.5 HIGH VOLTAGE LINE (132 KV)

The 132 KV high voltage line projected between the Wind Farm and the connection to the 132
KV line between Santa Cruz Norte and Caleta Olivia transformer substations will be
approximately 4.5 km long.

16
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

4 CONSTRUCTION PHASE

Wind Farm Construction will require the preparation of several areas related to site
permanent infrastructure. The following will be considered permanent infrastructure:

* Wind turbines

* Foundations (bases)

* Internal access roads

* Crane pads

* Medium voltage line (overhead)

* High voltage line (overhead)

* Electrical transformer station

* Auxiliary building

* — Offices, restrooms and storage places

* Temporary storage area for Hazardous Waste.

The construction phase will be conducted according to established procedures, which include
the following phases:

4,1 SITE PREPARATION FOR TEM PORARY FACILITIES AND SUPPLY AND SERVICE
PROVISION

Wind turbine components will be delivered by the manufacturer to the site, to be coordinated.
Prior to transferring wind turbine components, authorization for circulation will be secured
rom Santa Cruz Province Highway Department.

Prior to beginning construction work, materials required for the following will be taken to the
site: temporary sheds and chemical toilets, tools and equipment, and the ground will be
prepared for the crane for assembling wind turbines. A mobile concrete plant will be used.

For construction tasks, a shed and chemical toilet will be provided for each contractor.

500 kVA diesel-powered generating sets will also be placed onsite. Diesel fuel will be stored in
containers authorized and apt for such purpose.

in accordance with regulations, any water required for construction will be provided from
authorized external sources.

in accordance with construction requirements, vehicles, machinery and additional equipment
‘or construction work will circulate and operate during the Construction Phase. These include,
among others:

* Concrete mixers

* Crawler cranes and fixed cranes (main and auxiliary)
*  Telehandlers

* Pile drivers

* Crawler loaders and wheel loaders

* Concrete pumping systems

* Graders and/or scrapers

* Transportation vehicles (dump trucks, buses, etc.)

* Compaction equipment.

17
May 26, 2017
[*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

The construction materials to be transported to the Project site include the following:

* Aggregates or similar materials for construction of roads and storage areas
* Concrete and/or plastic tubes (for drains and/or piping)

* Special materials (e.g. geogrid)

* Concrete or cement and aggregates

* Steel for frames

* Electric cables

* Telecommunication cables (fiberoptic)

* Wood for formwork and other construction requirements

* Electrical equipment

All materials will be transported in appropriate vehicles.
here will be a temporary storage area for materials and supplies.

For aggregates, the Company will hire regional providers to quarry aggregates that are duly
authorized by the relevant provincial authority.

4.2 CONSTRUCTION TASKS

Site preparation: preparing the site for project construction, including clearing vegetation,
leveling and earthworks. Vegetation will only be cleared around the bases of the wind turbines
and for crane pads and new sections of internal roads required to access each wind turbine.
Any material removed will be temporarily stored, and the topsoil used to cover sites that have
been used temporarily or where needed.

he use of existing roads will be optimized in order to minimize the number of new roads
needed.

Wind turbine base preparation: includes excavation, formwork and subsequently pouring
concrete for the base of each wind turbine. A mobile concrete plant will be installed on site.
Aggregates will be obtained from authorized quarries.

Construction work and BOP (Balance of Plant): construction of Cafiadén Leon Electrical
Substation, including control room, maintenance room, equipment yard and parking lot.

It also includes electrical wiring (medium voltage lines) from the wind turbines to Cafiadon
Leon Transformer Substation. This will be an overhead line.

Wind turbine transportation and mounting.

ransportation of wind turbines from the port to their sites: transportation of wind turbine
components (blades, gondola, turbine and tower). The wind turbines will arrive at Caleta Olivia
port or Puerto Deseado port, from which they will be taken to the project site by truck. It is
estimated that 10 trucks will be needed per wind turbine.

ransportation logistics will be coordinated with the relevant authorities (Provincial Highway
Department and Civil Defense) in order to minimize any impacts on local traffic. M oreover, the
community will be informed of the dates and times when wind turbines will be moved.

Wind turbine and crane transportation will be performed in accordance with highway safety
legislation, YPF standards, and the Plan coordinated with the Highway Department and Civil
Defense.

18
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Mounting wind turbines on site: Each wind turbine will be mounted on its previously
constructed base, using a special crane.

33 KV MEDIUM -VOLTAGE (MV) OVERHEAD LINE
The wind turbines will be interconnected by 33 kV medium voltage (M V) overhead lines.
ELECTRICAL COLLECTOR SYSTEM

The aim of the electrical collector system is to interconnect the wind generators for power
transmission (10-33 kV medium voltage lines), to ground the system (grounding wire
connected to a buried ground rod), to control and to communicate (fiberoptic cable). This
system will be installed underground, as described previously. All power generated will be sent
to the transformer substation through independent 33 kV circuits connected by means of
medium-voltage shielded cells with arc protection connected to the medium-voltage bar of the
transformer substation.

TRANSFORM ER SUBSTATION (132/33/13.2 KV)

The Cafiadén Leon Electrical Substation will be built, including control room, maintenance
room, equipment entry yard and parking lot. Also includes the overhead medium voltage lines
from the wind turbines to Cafiadon Leon Transformer Substation.

132 KV HIGH VOLTAGE (HV) OVERHEAD LINE
An overhead line approximately 4.5 km long will be installed for the new connection HVL.
CONNECTION POINT

As mentioned above, it will be connected to the 132 kV High Voltage Line between Santa Cruz
Norte and Caleta Olivia Transformer Stations at connection point 46°34'40.95"S;
67°41'23.38"W.

4,3 FINISHING CONSTRUCTION WORK AND PRE-COM M ISSIONING
Connection and grounding installation: includes overhead wiring from each wind turbine to

Cafiadon Leon Transformer Substation, and installation of grounding at each wind turbine and
in the Cafiadon Leon Transformer Substation buildings.

Identification of wind turbines and placement of workplace safety signs: Includes placing
safety signs, and shall be shown on the as-built layout.

Pre-commissioning and commissioning: Include tests to be run in coordination with wind
turbine manufacturer prior to commissioning Cafiadon Leon Wind Farm.

Removing temporary installations and cleaning the area: Includes removal of sheds, chemical
toilets, equipment and tools used during the construction phase.

Filling, leveling and scarifying sites temporarily intervened during construction work.

The actions listed above do not necessarily have a fixed order. Many of these tasks can be
completed partly or totally in parallel, since the Projects is configured with different subsectors
and is not a serial construction.

4.4 CONSTRUCTION SCHEDULE
See Appendix 02 - Construction Schedule

19
May 26, 2017
r*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

4.5 RAW MATERIALS, SUPPLIES AND PRODUCTS
he following materials and supplies will be used in Wind Farm construction:

Aggregates 600
Fine gravel from authorized quarries for pedestrian walkways. 350
Maximum grain size 32 mm.

H-30 type concrete for wind turbine foundations. 200

Table 05. Materials / Supplies
in addition, the following supplies are estimated for wind turbine bases:

Structural concrete (H-45 / H-30) 12,180 m?
Various concretes (H-20 or less) 900 m3
ron rebar metric grade 420 1781 tn

Table 06. Materials / Supplies

All materials will be transported in duly authorized vehicles in accordance with the legislation
in force. The number of journeys that the vehicles will make to deliver the aforementioned
materials / supplies has not yet been determined, since to date, the providers of these supplies
have not yet been selected.

4.5.1 FUELS AND LUBRICANTS

Fuels and lubricants will not be stored in the area of the temporary installations. It will be
purchased at local service stations.

Wind turbine transfer and assembly 169,500
Construction work / BOP 783,000
Cafiadon Leon Transformer Substation 140,000

Table 07: Fuel used during construction phase
4.5.2 WATER

Water will be provided in bottles or dispensers from the closest town for consumption by
personnel and food preparation.

Water consumed per worker per day (liters) 2
Water consumed per worker per day (minimum) (liters) 1
Water consumed per worker per day (maximum) (liters) 3
Concrete mixing (if a concrete plant is used) (m3) 6.7
Water for cleaning equipment (m3) 0.5

May 26, 2017
[© Technical Study for Environmental Impact Assessment
Y , ver

Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Others (m?) -

Table 08. Water consumption
4.5.3 ELECTRICITY
Electricity will be provided by a 500 kVA diesel generator.

4.6 SOLID WASTE, EFFLUENTS AND EM ISSIONS
The company will have a Program in place for waste management for all project phases.

Waste generation is circumscribed to solid or liquid waste remaining from some process during
the construction phase and maintenance waste during the operational phase.

The following waste is expected during the construction phase:

* Waste similar to household waste: waste not derived from industrial processes. Office
waste, cleared vegetation and debris, food leftovers, plastics, wood, cardboard, paper.
* Construction and demolition waste (inert): concrete mixtures, wood, packing
materials, among others.
* Hazardous waste: batteries, paints, oils, filters, gloves, rags with hydrocarbons, barrels,
contaminated empty containers, contaminated earth, fluorescent tubes and aerosols,
among others.

Contractor companies shall be responsible for proper management of their waste. YPF EE will
audit that management and require relevant documentation.

Construction waste will be stored and disposed of as follows:

Similar to urban. Standard containers Municipal waste disposal
facility
Inert construction waste Construction containers, Municipal rubble disposal
(rubble, wood, etc.) checked daily to ensure they facility
have sufficient capacity
Hazardous waste Marked containers with lids | Final disposal as hazardous
and spill containment trays waste by authorized
treatment company

Table 09. Construction waste

Chemical toilets will be used during the construction phase. The effluent will be stored and
removed periodically by a duly authorized septic truck for treatment.

4.6.1 WASTE FROM EXCAVATIONS

Earth from excavations will be loaded and transported by the Contractor to the place
designated by YPF EE.

No earth from small excavations will be accumulated in the construction zone, and any such
material shall be placed in appropriate containers provided by Contractor and distributed
around the site appropriately.

21
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

If any environmental situations / liabilities are detected, action shall be taken as set forth in
Procedure “10073-PR-370500-000A - Identification, Classification and Ranking of
Environmental Situations” (see Appendix 04).

22
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

5 OPERATION AND MAINTENANCE PHASE

5.1 PERSONNEL AND OUTLINE OF OPERATIONS
Wind Farm operation and maintenance is expected to require about 10 people.

5.1.1. HEALTH, SAFETY AND ENVIRONM ENT M ANAGEM ENT PLAN

Prior to the first energization and Wind Farm startup, the Health, Safety and Environment
Management Plan shall come into force.

5.1.2 PLAN FOR WIND FARM OPERATION AND MAINTENANCE

Attached to this study is the Operation and Maintenance Plan, which shall be executed by the
team in charge of this Phase. The Plan will enable safe, reliable operation of the Wind Farm.
This Plan will be specific and in accordance with the regulatory agency, equipment providers
and industry requirements as of the time the Project is implemented.

5.1.3 OPERATIONAL TASKS

Wind Farm will be operated permanently through the control room by monitoring in a SCADA
(“Supervisory Control and Data Acquisition”) system linked to each wind turbine and to the
Cafiadon Leon Transformer Substation.

Forecasts of wind speed and direction will be available to coordinate operation. It should be
highlighted that wind generators will be set for a given operational range of wind speed with a
cut-in wind speed at which operation begins and a cut-out wind speed above which the wind
turbine goes out of service.

5.1.4 MAINTENANCE TASKS
See Section WIND FARM OPERATION AND MAINTENANCE PLAN.

5.2 WIND POWER GENERATION PROCESS
See Section ACTIVITIES TO BE PERFORMED.

5.3 SOLID AND SEM ISOLID WASTE
The following waste is expected during the operations phase:

* Waste similar to household waste: waste from offices and dining room.

* Inert waste: scrap metal, paper and cardboard, wood, plastics, remains of packaging
materials, uncontaminated metal remains or parts.

* Hazardous waste: used oils, contaminated filters, contaminated absorbents,
contaminated empty containers, batteries, coolants, greases, contaminated earth,
contaminated rags.

YPF EE will ensure at all times that the storage, transportation and final disposition of waste
meets legal requirements throughout project life cycle.

23
May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Waste from the operational phase will be stored and disposed of as fo!

lows:

Organic

Compost facility (see
details in Appendix I) or
marked container
located in offices.

Compost facility (see
details in Appendix I)
or Municipal waste
disposal facility

Paper, carboard, sacks, packaging,
bottles, ribbons, strings

Marked container
located in offices

Municipal waste
disposal facility

Plastic, wood, carboard, remains
of tool packaging,
uncontaminated barrels and
leather gloves, rubble, glass, etc.

Marked container
located in Temporary
Storage Area

Municipal waste
disposal facility

Used lubricant oil

Barrels with spill
containment trays to be

Final disposal as
hazardous waste by

located in the Temporary | authorized treatment
Storage Area company
Used hydraulic oil Barrels with spill Final disposal as
containment trays to be hazardous waste by
located in the Temporary | authorized treatment
Storage Area company
Oily rags Marked container Final disposal as
located in the Temporary | hazardous waste by
Storage Area authorized treatment
company
Remains of paint / empty paint Marked container
cans / rags, paint brushes, gloves | located in the Temporary
with paint, etc. Storage Area
Used filters Marked container
located in the Temporary
Storage Area
Used batteries Marked container Final disposal as
located in the Temporary hazardous waste.
Storage Area Resolution 544/94
SRNyAH.
Broken / spent lightbulb Marked container Final disposal as
located in the Temporary | hazardous waste by
Storage Area authorized treatment

company

Table 10: Waste classification

May 26, 2017

24

[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

5.1 LOW-FREQUENCY ELECTRIC AND MAGNETIC FIELDS
The aim of this section is to verify compliance with Resolution SE No. 77/98 by means of
literature about facilities with similar characteristics.

As described above, the line to be constructed between the Cafiadén Ledn Substation and the
132 kV Santa Cruz Norte - Caleta Olivia HVL will have the following characteristics:

* Single 132 kV circuit, one conductor per phase

*  IMALUM aluminum-steel conductor 185/30mm2

* Length 4.5 km

* 24single-mode wire OPGW guard-wire

* Average ground resistance at 1 meter depth 60 Qm
* Reinforced concrete towers

* Estimated rated current 486 Ampere (cos ® =0.9).

According to the paper "Aspectos Ambientales de los Campos Eléctricos y M agnéticos en

Lineas de Transmisi6n” (J. Vernieri, P. Arnera, M. Barbieri. ITREE 2002), one of the following
configurations is usually used for a 132-kV single circuit transmission line:

Figure 10: 132 kV single circuit transmission line

(A: tower with projecting support, vertical single-plane arrangement; B: “Line Post” vertical
single-plane arrangement, compact design; C: “Line Post” triangulated arrangement).

Electric and magnetic field values are calculated for each of these arrangements.

The following illustration shows electric field (E) in kilovolts per meter (kV/m) associated to
each of the three arrangements.

25
May 26, 2017
i? Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

E(kv/m) 14) 4.39

Figure 11. Transversal profile of electric field in kV/m. U =132 kV.

It can be seen that in no case does it exceed the upper limit of the electric field for rated
voltage of the circuit, which Resolution 77/98 of the Secretariat of Energy establishes as 3
kilovolts per meter (kV/m).

The following illustration shows magnetic field (B) expressed in microtesla (UT) associated to
each of the arrangements in Figure 10 for a 630-ampere (A) current.

B(uT) 6.39

23 15 £ X(m) 5 8 2

Figure 12: Transversal profile of magnetic field in microtesla (uT)

It can be seen that in no case does it exceed the upper limit of the magnetic induction field for
lines in conditions of maximum current established by Resolution 77/98 of the Secretariat of
Energy as 250 mG (equivalent to 25 uT).

It should be noted that rated current projected for the 132 kV HVL is significantly lower than
the value used in the calculations in the above study (630 A), which is a favorable condition in
terms of magnetic field.

26
May 26, 2017
KAA Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

It is therefore concluded that by defining the constructional characteristics of the 132 kV HVL
that will connect Cafiadon Leon Substation (to be built within Cafiadén Leon Wind Farm) to the
Santa Cruz Norte - Caleta Olivia 132 kV HVL using one of the options described in the stud

ly

Aspectos Ambientales de los Campos Eléctricos y M agnéticos en Lineas de Transmisién”, the
“Cafiadén Leon” Wind Farm Project will meet the limits established in Secretariat of Energy

Resolution 77/98.

May 26, 2017

27
[*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
6 CLOSURE PHASE

As mentioned above, Project life cycle will be 20 years. After that time, relevant authorities will
be notified that the Closure Phase will begin. A Plan for facility closure will be submitted. The
main activities to be performed are specified below.

Wind turbines and external power lines Posting signage appropriate to closure.
Dismantling wind turbines.

Removing electrical cables and towers.
Removing foundations

Underground channeling Removal of electrical and fiberoptic cables

Transformer station Dismantling transformer station and
associated facilities

Perimeter fencing and signs Removal

Intervened areas Restoring affected land

Re-vegetation with native species

Table 11: Closure activities

6.1 HIRING LABOR
Labor required for dismantling buildings and equipment, as well as any necessary installations,
will be estimated when the time comes to plan the Closure Phase in greater detail.

6.2 DISM ANTLING/REM OVING WIND TURBINES
All buildings and installations that can feasibly be dismounted will be dismantled.

All equipment, furniture and devices used during Project operation will be removed.

6.3 REM OVING BASES AND FOUNDATIONS
Concrete structures will be demolished and the rubble will be removed from Project Area so
that it does not cause visual impact due to accumulation.

6.4 RESTORATION OF LANDFORM S IN PROJECT SITE

Once project service life has ended, and unless surface rights holders specifically request the
contrary, landforms will be restored to their original condition by filling any areas that so
require with materials extracted from quarries near the site, with soil characteristics similar to
those in the area affected by the project. The material to be used will be provided by a
company authorized by the Sub-Secretariat of M ining to extract aggregates.

6.5 CLOSURE OF FACILITIES
Any materials that cannot be sold will be taken to the places specified by competent
environmental authorities.

6.6 SOLID AND SEM SOLID WASTE, EFFLUENTS AND EM ISSIONS
If the closure phase involves construction work, the same provisions as in the construction
phase will be applicable.

28
May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

¢ Waste similar to household waste: waste not derived from industrial processes. Office

waste, cleared vegetation and debris, food leftovers, plastics, wood, cardboard, paper.
* Demolition waste (inert): concrete mixtures, wood, packing materials, among others.

* Hazardous waste: batteries, paints, oils, filters, gloves, rags with hydrocarbons, barrels,
contaminated empty containers, contaminated earth, fluorescent tubes and aerosols,

among others.

Contractor companies shall be responsible for proper management of their waste. YPF EE will
audit that management and require relevant documentation.

Construction waste will be stored and disposed of as follows:

Similar to urban.

Standard containers

Municipal waste disposal

facility
Inert waste (rubble, wood, Construction containers, Municipal rubble disposal
etc.) checked daily to ensure they facility
have sufficient capacity
Hazardous waste Marked containers with lids | Final disposal as hazardous

and spill containment trays

waste by authorized
treatment company

Table 12. Waste generated during closure phase

Chemical toilets will be used during the closure phase. The effl
periodically by a duly authorized septic truck for treatment.

May 26, 2017

juent will be stored and removed

29
77 Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

"paza

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

7, ENVIRONMENTAL AND SOCIAL SENSITIVITY - BASELINE REPORT

7.1 PHYSICAL OR INERT ENVIRONM ENT
7.1.1 CLIMATE

Climate in the study area was characterized using data from Comodoro Rivadavia Airport

Meteorological Station, which is the nearest.
TYPE OF CLIM ATE

Predominant climate in the Project Area is cold-temperate, arid to semi-arid plateau, which is
the most characteristic in the region. Summers are cool and winters are cold to very cold. The
Patagonian climate is dominated by westerly winds accompanied by air masses originating

from the Pacific Ocean.

The Project area is classified within the zones with Arid Cold Patagonian Climate.
Temperatures in the area range from average 3 °C in winter to average 26 °Cin summer.

The influence of this type of climate ranges from Chubut Province to Puerto Coig,

approximately, on a strip along the coast of San Jorge Gulf.

MAPA DE CLIMAS DE LA PROVINCIA DE SANTA CRUZ

Gatto

ze
<
cl
nesuption O
oe gue 7

Gorviite,, Us
a
ve,

wt

'
“ ie

!

“

ca - Fe epee

5AN TORGE

Map 02: Climates in Santa Cruz Province.
Source : mapoteca.edu.ar

May 26, 2017

30
re - -
A Technical Study for Environmental impact Assessment Ty Pr]
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
MAPA DE CLIM AS DE LA PROVINCIA DE MAP OF CLIMATES IN SANTA CRUZ
SANTA CRUZ PROVINCE
Area del Proyecto Project Area
REFERENCIAS REFERENCES
Isotermas medias anuales Mean annual isotherms
Isohietas anuales Annual isohyets
TIPOS Y VARIEDADES DE CLIM AS CLIM ATE TYPES AND VARIETIES
Frio nival Cold snowy
Frio himedo Cold damp
Frio hmedo austral Austral cold damp
Frio arido de la Patagonia Cold arid Patagonian
TEM PERATURE

Caleta Olivia has a succession of seasons. In winter, mean temperature is 7°C and minimum
10°C below zero. In summer, mean temperature is 19°C and maximum 30°C. Annual mean
temperature is 10°C. The study area has wide diurnal temperature range and low relative
humidity.

The following figure shows statistics for maximum, mean and minimum temperatures for 1961
- 1990 in Comodoro Rivadavia, the closest city to the Project Area with a national
meteorological station.

Maximum, average and minimum temperature

Temperature (°C)

ENE FEB MAR ABR MAY JUN JUL AGO SEP OCT NOV DIC

Figure 01. Maximum, average and minimum temperatures for 1961-1990.
Source: National Meteorological Service

ENE | JAN

FEB | FEB

31
May 26, 2017
KAA Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Mean maximum temperature for tl
temperature recorded a maximum of

July. Finally, for minimum temperatures, t

minimum at 3°C for the same months.

May 26, 2017

MAR | MAR
ABR | APR
MAY | MAY
JUN | JUN
JUL | JUL
AGO | AUG
SEP | SEP
OCT | OCT
NOV | NOV
DIC | DEC
9°C ap

he years mentioned was 26°C in January. Average
proximately in January and a minimum of 7°C in
he maximum was recorded at 13°C and the

32
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati

& Asociados S.A.

www.scudelati.com.ar

REPUBLICA ARGENTINA
ATLAS CLIMATICO OGITAL

Map 03: Mean annual temperatures in Argentina

Source: INTA
PROGRAM A NACIONAL ECORREGIONES NATIONAL ECO-REGIONS PROGRAM
REPUBLICA ARGENTINA REPUBLIC OF ARGENTINA
ATLAS CLIMATICO DIGITAL DIGITAL CLIM ATE ATLAS
TEM PERATURA M EDIA ANUAL MEAN ANNUAL TEM PERATURE

AIRE

REFERENCIA - TEM PERATURA M EDIA DEL

REFERENCE - M EAN AIR TEM PERATURE

Area del Proyecto

Project Area

PRECIPITATION

Precipitation in the Project Area ranges from 200 to 300 mm per year, as shown in Map 04.

Mean annual precipitation is 215 mm in the Project Area. The month with least precipitation is
October, while the month with most precipitation is May. The following figure shows

precipitation statistics for 1961-1990 in Comodoro Rivadavia, the nearest city with a national
meteorological station, as mentioned above.

May 26, 2017

re - -
Technical Study for Environmental Impact Assessment

Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Number of days with precipitation (diamonds) and total
monthly accumulated precipitation (bars)

ma 7
.
40 . 6b
= 5 5 5 5
¢ * 2 +
E Ul ar coer Sane) 4
c
S
8 20 fp
ao
8 ‘)
o 10
|
0 J | j ] | | |

ENE FEB MAR ABR MAY JUN JUL AGO SEP OCT NOV DIC

Figure 02. Days with precipitation and total monthly accumulated precipitation for 1961-

1990.
Source: National Meteorological Service
ENE | JAN
FEB | FEB
MAR | MAR
ABR | APR
MAY | MAY
JUN | JUN
[ JUL | JUL |

AGO | AUG
SEP | SEP
OCT | OCT
NOV | NOV
DIC | DEC

The figure shows that the months with greatest precipitation are May (with approximately 32
mm per month) followed by July (approximately 28 mm) and June (25 mm monthly
accumulation). The months with lowest precipitation in the same period are November (10
mm) and September (approximately 12 mm accumulated per month).

HUM DITY

Average annual relative humidity is 49%, with minimum in January (39%) and maximum in
June (62%). Vapor pressure ranges from 5.9 hPa in July to 9.8 hPa in February. Mean annual

34
May 26, 2017
KAA Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

cloud cover is 56%, with very little variation over the year. The sky is completely overcast 102
days a year and completely clear for only 57 days. The frequency of clear days is lower in
summer and higher in winter. This analysis used the following data, recorded at Comodoro
Rivadavia Airport Weather Station from 1971 to 2000 for relative humidity and vapor pressure,

and from 1991 to 2000 for cloud cover.

May 26, 2017

35
ayy

Technical Study for Environmental Impact Assessment

Cafiadon Leon Wind Farm

Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECI

[001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

39

43

48 | 50 | 60 | 58) 58 | 53

50

46 | 41 | 40

49

9.4

9.8

9.5 | 8.1 | 7.4 | 5.9 | 5.9 | 6.0

6.7 | 7.4] 8.0 | 89

78

55

54

55) 51 | 56 | 54 | 54 | 55

56

59 | 60 | 59

56

5.9

67

7.6 | 7.1) 9.4} 8.5 | 85 | 8.5

10.6 | 9.5 | 10.3 | 8.7

102

28

45

4.5 |64|5.4]5.4] 5.4) 5.4

5.0 | 3.7] 3.5 | 3.2

57

Table 13. Relative humidity and vapor pressure for cloudiness.

Source: Comodoro Rivadavia Airport M eteorological Station

PROGRAMA HACIONAL

GIONS

REPUBLICA ARGENTINA
ATLAS CUMATICO DIGITAL

ee eere ry

Map 04: Mean annual precipitations in Argentina

Source: INTA, 2010

PROGRAM A NACIONAL ECORREGIONES
REPUBLICA ARGENTINA
ATLAS CLIM ATICO DIGITAL

NATIONAL ECO-REGIONS PROGRAM
REPUBLIC OF ARGENTINA
DIGITAL CLIM ATE ATLAS

May 26, 2017

36
[ Technical Study for Environmental Impact Assessment
G Cafiadon Leon Wind Farm WY PF
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
PRECIPITACION M EDIA ANUAL MEAN ANNUAL PRECIPITATION
REFERENCIA - PRECIPITACION M EDIA REFERENCE - M EAN ANNUAL
ANUAL (mm) PRECIPITATION (mm)
Area del Proyecto Project Area
WIND

Wind intensity and persistence is the most outstanding climate feature throughout the
Patagonian region. Mean annual velocity recorded at Comodoro Rivadavia Airport
Meteorological Station is 25 km/h and the most frequent direction is West, with 52% of annual
frequency. The graph in Figure 03 shows annual wind intensity and frequency of direction.
Mean speed is nearly 30 km/h from November to January. This is typical of West winds at
these latitudes, which are stronger in summer because the meridional gradient of atmospheric
pressure increases. In addition to being the most frequent, West winds are the strongest, with
mean annual speeds of 27 km/h and monthly means of 32 km/h in December and January.
Maximum speeds recorded are also from the West and may be higher than 120 km/h at any
time of year. The second most frequent direction is Southwest, with 14% and mean annual
speed of 20 km/h, followed by Northwest with 9% and mean speed 18 km/h. The sum of all
three directions from the Northwest-Southwest quadrant accounts for 75% of annual
frequency.

Ss

Figure 03. Wind direction.

37
May 26, 2017
[*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Source: SIG Edlico

30 Sector; Todos
A: 9,95
25 Kz 2,18

f[%]

7.1.2 GEOLOGY

The Argentine territory has been divided i

since the first geological

and beginning of the current century (Ste!

Uz 9,96 n/s
P 3 13863,78539485 H/n2

5 16 15 20 2
u [n/s]
Figure 03. Speed frequencies.
Source. SIG Edlico
Sector: Todos = Sector: All

nto various geological units (Victor A. Ramos, 1999)
reconnoitering and exploration conducted at the end of last century
zner, 1873; Brackebusch, 1883; Stappenbeck, 1990;

Bonarelli, 1921, among others). The current characterization was developed according to the
contributions of the First and Second Symposiums on Argentine Regional Geology (Leanza,
1972a and Turner, 1979-80). The recognized geological provinces have first-order tectonic

control in the latitudinal

segmentation of the oceanic lithosphere under the Andes (Isacks

et

al., 1982). This segmentation, evidenced by the different inclinations of the oceanic slab
subducted in the Wadati-Benioff zone, has enabled understanding of the processes that have

led to the current distri

bution of units and reflects a more logical appreciation of its current

morpho-structural expression (Jordan et al., 1983). The development of segments with active
vulcanism, others without recent volcanic activity and different structural styles, as a result of
this segmentation of the geometry of the subducted plate, endows each geological province

with its own particular cl

haracteristics (Victor A. Ramos, 1999).

1 Seismic zone at the edge of a plate along one side of an oceanic trench.

May 26, 2017

38
i? Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Map 05. Project Area according to Geological Provinces in the Argentine territory.
Source: Institute of Geology and Mineral resources.
Area del Proyecto =Project Area

he geology at the project site is included in the San Jorge Gulf basin. This is a basin developed
east of the first foothills of the Patagonian Cordillera between 44° and 48° latitude south, and
has undergone complex geological history. Its basement was structured by a major
compressive deformation associated to the Neo-Paleozoic collision, followed by extensional
periods in the Early Jurassic related to the opening of the Weddell Sea. In the Late Jurassic, an
almost orthogonal extensional fracturing was superimposed, associated to the opening of the
south Atlantic. During the Early Cretaceous, an extensional regime predominated, caused by
subduction with extension, governed by the absolute movement of the South American plate.
he beginning of compression in the Late Cretaceous controlled the subsidence of the tectonic
load of the continental deposits of the Chubut Group in the foreland basin. This basin, with
highly segmented basement and non-confined margins favored the existence of a distensive
‘ault in the Late Cretaceous with orientation sub-parallel to the maximum primary
compressive force. This system continued during the early Paleogene with conspicuous
rotation of forces, culminating in the Oligocene with incipient primary extension associated to
alkaline basaltic inter-plate vulcanism. This was associated with a decline in absolute

39
May 26, 2017
[ 8, Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm AY PF |

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

displacement of the South American plate. Basin structure culminated in the Neogene,
producing the current Bernardides fold and thrust belt structure.

7.1.3 GEOM ORPHOLOGY

The Project area corresponds to a fluvial terraces surface. The Deseado River valley and
terraces are included in this topography (See Appendix 06 - Maps). The course of the Deseado
River develops over monotonous, horizontal relief of pampas or plateaus interrupted to the
east by gullies and depressions. The valley itself has a series of terraced levels that correspond
to its current activity, with large difference in level compared to the oldest terraced levels. The
river runs intermittently on a meandering course. There are numerous wind deposits on its
current flood plain.

The terraced plains correspond to 6 levels (Feruglio, 1949), with elevations ranging from 65 to
450 m above sea level. The dissection is noticeable near the current valley and the coast of San
Jorge Gulf, where these terraced levels are isolated because they are crossed by numerous
gullies that only carry water during runoff periods. Caleta Olivia city is located at 38 m above
sea level and is surrounded by terraced levels and gullies.

MAPA FISICO DE LA PROVINCIA DE SANTA CRUZ

Tecan ye

wun Jone

Map 06. Geographic Regions of Santa Cruz Province.
Source: mapoteca.educ.ar
Area del Proyecto =Project Area

40
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 13. View towards the north of the Project Area.

Figure 14. View towards the east of the Project Area.

41
May 26, 2017
KAA Technical Study for Environmental Impact Assessment

Cafiadon Leon Wind Farm AY PF |

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 15. View towards the south of the Project Area.

Figure 16. View towards the west of the Project Area.

7.1.4 SOLS
STRATIGRAPHY

NEOCOM IAN: The Neocomian series is represented by two formal stratigraphic units, namely:
Pozo Anticlinal Aguada Bandera Formation (Lesta et a/, 1980.) and Pozo Cerro Guadal
Formation (Ferello y Lesta, 1973). Originally, Lesta et a/. (1980) included these formations
together with the Pozo D-129 Formation into the Las Heras Group. Clavijo (1986), recognizes

42
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

two different sedimentary cycles with distinct lithological characteristics which, in turn, are
separated by a regional erosional unconformity, therefore, he proposed the Pozo D-129
Formation be excluded from the Las Heras Group. This proposal has been accepted by most
authors and it is agreed, in general, to include the Pozo D-129 Formation in the Chubut Group
(i.e., Chelotti, 1997) or into the Chubutian (Figari et al, 1997.; 1999; Hechem, 1998).

Pozo Anticlinal Aguada Bandera Formation: The oldest unit, Pozo Anticlinal Aguada Bandera,
consists mainly of fine grey sandstones, with tuffaceous matrix, interbedded with laminated
black shales, siltstones and dark mudstones at its base. The mid-section is richer in black shales
and dark mudstones while towards its top the granulometry increases, showing sands,
conglomerates and mudstones (Barcat et al., 1989).

Pozo Cerro Guadal Formation: overlying the Pozo Anticlinal Aguada Bandera Formation
(Ferello and Lesta, 1973). The contact between both units is unconformable.

CHUBUTIAN CYCLE: This cycle is composed of four formations, namely: Pozo D-129
(equivalent to Matasiete Formation in the western sector), "Mina El Carmen" (equivalent to
Castillo Formation in the western sector), "Comodoro Rivadavia" (equivalent to Cafiadon Seco
Formation in the southern flank and to Bajo Barreal Formaiton in the western sector) and
"Yacimiento El Trébol" (equivalent to M eseta Espinosa Formation in the southern flank and to
Upper Bajo Barreal Formation in the western sector).

Pozo D-129 Formation: (Lesta, 1968) is the oldest unit of this cycle. As already mentioned,
originally it was included in the Las Heras Group, but due to their stratigraphic relationship, it is
now accepted to be included in the Chubutian cycle. The Pozo D-129 Formation is developed in
the whole basin, with thickness that varies from more than 1.5 km in the center of the basin to
a few hundred meters at marginal positions.

Mina del Carmen and Castillo Formations: defined by Lesta (1968) as a subsurface unit, is
characterized in central sectors of the basin by pyroclasts, mainly greenish grey tuffs and
shales, with scarce interbedded tuffaceous sandstones.

Comodoro Rivadavia, Cafiad6n Seco, and Bajo Barreal Formations: The Comodoro Rivadavia
Formation is a subsurface unit described by Lesta (1968) in the northern flank of the basin. Its
subsurface equivalent in the southern flank is the Cafiadén Seco Formation (Lesta, 1968). The
thickness of these units ranges from 200 to 300 m in marginal sectors and 1000 to 1200 m at
distal positions (basin center).

Yacimiento El Trébol, Meseta Espinosa and Bajo Barreal Formations: The reactivation of
subsidence and a basin expansion episode are observed during the late Cretaceous. From the
formal point of view this event is represented by the formations Yacimiento El Trébol
(northern flank) and M eseta Espinosa (southern flank; Lesta, 1968) and the upper member of
Bajo Barreal Formation (western sector). These units are the final event of the sag basin, and
consist of predominant pelitic deposits. These units are well represented in the basin, being
between 100 - 200 m thick in the margin and 700 - 800 m in the distal sectors.

TERTIARY CYCLE: Formally, five units represent the Tertiary cycle: Salamanca, Rio Chico,
Sarmiento, Patagonia and Santa Cruz formations.

- Salamanca Formation: This unit represents the first Tertiary marine transgression from the
Atlantic in the San Jorge Gulf Basin.

Rio Chico Formation: Unit of continental origin defined by Feruglio, 1949. It is made up of
tuffs, dust tuff, fine to medium sandstones and claystones. Its main outcroppings are in the

43
May 26, 2017
re - -
Technical Study for Environmental Impact Assessment "W
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

east, between the borders of the plateau and the

area of the Perales anticline. It has major facial variations both vertical and laterally. Greyish,
brownish and reddish colors predominate. In this area, its base is transitional from the
Salamanca Formation. The Sarmiento Formation overlays it.

the great Atlantic transgression generically called
ine to medium sandstones and conglomerates. It
towards the top of the unit, forming characteristic

Miocene basalts, fluvial terraces and aggradatio
corresponds to neritic and littoral conditions wit
Assigned age is Oligocene-M iocene. It outcrops alo

Sarmiento Formation: Defined by Simpson, 1941. Consists of thick banks of whitish, yellowish,
brownish and pink tuffaceous rocks, which are earthy and little consolidated. Interbedded with
clayey tuffs, sandstone with tuff clasts and concretions of chalcedony. In general, it has
badland relief. The depositional environment was interpreted in its lower member (Gran
Barranca) as deposits of loess. The middle member (Puesto Almendra) was probably formed in
association with edaphogenic relief affected by water currents. The upper member (Colhue
Huapi) corresponds to loess deposits but associated to a colder, drier climate than the lower
member. The age assigned by several authors is Lower Eocene to Lower Oligocene. It outcrops
in the zone west of Pampa del Castillo. Its main outcrops are south of Lake Colhue Huapi.

piedmont levels, and in the northeast in the

Patagonia Formation: Made up of sequences of marine sedimentary rocks that form part of

Patagonian. Constituted of claystones, tuffs,
has well-consolidated banks of grey coquina
ledges. It sits on the unconformity over the

Rio Chico Formation, Sarmiento Formation or Eocene basalts. It is overlain in unconformity by

n deposits. The depositional environment
h interleaved pyroclastic volcanic episodes.
ng the edge of the Pampa del Castillo. These

outcroppings sit on an erosional surface over the Sarmiento Formation deposits.

Santa Cruz Formation: Defined by Ameghino, 1906, it is constituted by predominant epiclastic
sediments and subordinate pyroclastics. The accumulation of this continental sediment

occurred after a progressive retreat of the At
environment is primarily aeolian and fluvial,

antic sea during the early Miocene. The
with pyroclastic contribution and with

development of paleosols. The passage from the Formation is transitional, in some sectors
defined as net. The top is eroded by the “Rodadods Patagdnicos” (Patagonian Pebbles).
Regionally, it is in both the San Jorge Gulf basin and towards the South. It outcrops on both
margins of Pampa del Castillo, but the outcroppings in the Southeast of Pampa del Castillo are
larger and better exposed. On the basis of fossil content, its age is considered as Early

Miocene, although other determinations assign it to the Middle Miocene.

Pampa del Castillo terraced level (or “Rodados Patagénicos” [Patagonian Pebbles]): Defined
by Feruglio, 1950, it corresponds to the highest gravel level in the entire zone, and contains

smaller steps with ridges of tens of meters. They o'

ccupy zones that were once structurally and

topographically lower. The composition of the pebbles is porphyry volcanic rock from the
Andes mountain zone in the northwest of the Deseado Massif (Césari et al., 1986). Paleo-
runoff pattern was from southwest to northeast (Sciutto et al., 2000). They are interpreted as
glaciofluvial deposits associated to glacial periods which primarily affected the Andes
mountain range (Césari et al., 1986). Because of their stratigraphic position, they are assigned

to the Pliocene.

May 26, 2017

44
Cafiadon Leon

ayy

Technical Study for Environmental Impact Assessment

Wind Farm

rr]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Cordillera Patagonica Cuenca Golfo San Jorge
Edad Unidades estratigraficas ‘ Unidades estratigraficas
Fm. Santa Cr =
8] ¢ | Sa Basalt Posedes cnn | SEO Fm Sarmiento
i 5 coms Grupo Re Chico
Palsoceno Fm, Salamanca
67.31£0.55 Ans
seraecre Fm. Laguna Palacios
Superior s9x9 aia & Fm, Bajo Barreal
g Fm. Rio Tarde orissa wane 2
3 186 wus dsl B Fm, Castilo
6 isa [ Fin: Matasiote Fi, ozo 0.120 |
8 Fm Belgano iets Gin
8 aoe Fin, Rlo Nayer Grupo | Fm. Poz0 Cerro Guadal
= Fm. Springhill Las Heras! Fm, Pozo Agua Bandera
———=—  &*'
3)“
3 2 ‘Complejo El Quemado
3] interior Grupo Lonco Trapial y unidades equivaientes
Peleozoico Rocas metasedimentarias paleozoicas Rocas metamérficas paleozoicas
Graph 01. Stratigraphic chart of San Jorge Gulf Basin.
Cordillera Patagonica Patagonian Cordillera
Cuenca Golfo San Jorge San Jorge Gulf Basin
Edad Age
Unidades estratigraficas Stratigraphic units
Edad enMa Age in My
Oeste West
Este East
Superior Upper
Inferior Lower
Medio Middle
Rocas metasedimentarias paleozoicas Paleozoic meta-sedimentary rocks
Rocas metamodrficas paleozoicas Paleozoic metamorphic rocks.

May 26, 2017

45
i? / Technical Study for Environmental Impact Assessment
G Cafiadén Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Map 07. Soil types in Santa Cruz Province.
Source: INTA
Area del Proyecto =Project Area [The key is illegible.]

May 26, 2017

46
i 7/ Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

Tver |

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Figure 17. View of the soil in the project area.

7.1.4.1 SOIL MONITORING

Soil in the project area was sampled in M ay 2017, to analyze the following:

* Total oil hydrocarbons
BTEX

Hg

Cd

Cr

Pb

The analyses were performed by the lab Laboratorio Industrial Scudelaty y Asociados S.A.
Appendix 12 provides the protocols and calibration certificates for the equipment used.

Equipment, method and detection limits

Study parameters were analyzed with an Agilent GC/MS MODEL 6890/5973 gas
chromatography - mass spectrometry (GC-MS) system and an atomic absorption
spectrophotometer (AA Varian ComboSystem serial number US95041333).

The following methodologies and detection limits for each parameter sampled were used:

Parameter

Method

Detection Limit

Total oil hydrocarbons

TNRCC 1005

2mg/Kg

May 26, 2017

47
re - -
7d Technical Study for Environmental impact Assessment Ty Pr]
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
BTEX EPA 8260 0.5 mg/Kg
Hg EPA 741A (SW 846 - CH3.3) 0.01 mg/Kg
Cd EPA 7130 (SW 846 - CH 3.3) 0.2 mg/Kg
Cr EPA 7190 (SW 846 - CH 3.3) 2mg/Kg
Pb EPA 7420 (SW 846 - CH 3.3) 5 mg/Kg

Table 14, Methods and detection limits.
Sampling point
Atrial pit approximately 1.5 m deep was made at the following coordinates:

4838574.44 2605718.97 4838776.12 2605808.62

Figure 18. Soil monitoring point.

Four horizons were distinguished, and one sample was taken per horizon, designated as
follows:

| Sample ] Horizon |
; M5 | Ai |
[| M6 | A2 |
| M7 | Cc |
| MB | 2 |

Table 15. Samples per horizon.

48
May 26, 2017
[ Technical Study for Environmental Impact Assessment
G Cafiadén Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

To characterize the soil in the project environment on a regional scale, the map of Argentine
Soils on a scale of 1:50,000, provided by INTA on the GEOINTA viewer was used.

According to the field observations, soil type was determined as Entisol. Entisols are little-
developed soils which are poorly differentiated from their original materials. Their low level of
pedogenetic development is due to the low precipitation and constant erosion or the low age
or inertia of soil-forming process from parent materials.

The following figures show photographs of the study soil:

Figure 19. Soil characteristics.

Figure 20. Soil characteristics

49
May 26, 2017
[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm WY PF]
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 21. Soil characteristics

The results obtained for soil were compared to the values set forth in Decree 831/93 of the
National Ministries of Environment and Sustainable Development, Appendix I, Table 09 -
GUIDELINE LEVELS FOR SOIL QUALITY- INDUSTRIAL USE.

Each parameter was compared to the values provided by this legislation.
M5-A1

Total oil hydrocarbons ND NE
BTEX ND 10/30/50/50
Hg ND 20
Cd ND 20
Cr ND 800
Pb ND 1000

NE: No specific limit established for the time being.
Table 16. Results for sample M 5-A1 and comparison to admissible levels.

Conclusion: comparison of the values measured with those provided in the legislation shows
that the results obtained do not exceed admissible levels.

M6-A2

Total oil hydrocarbons ND NE
BTEX ND 10/30/50/50

Hg ND 20

Cd ND 20

May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Cr ND 800
Pb ND 1000

NE: No specific limit established for the time being.

Table 17. Results for sample M 6-A2 and comparison to admissible levels.

Conclusion: comparison of the values measured with those provided in the legislation shows
that the results obtained do not exceed admissible levels.

M7-C

Total oil hydrocarbons ND NE
BTEX ND 10/30/50/50

Hg ND 20

Cd ND 20

Cr ND 800

Pb ND 1000
NE: No specific limit established for the time being.

Table 18, Results for sample M 7-A3 and comparison to admissible levels.

Conclusion: comparison of the values measured with those provided in the legislation shows

that the results obtained do not exceed admissible levels.
M8-2C,

Total oil hydrocarbons ND NE
BTEX ND 10/30/50/50

Hg ND 20

Cd ND 20

Cr ND 800

Pb ND 1000
NE: No specific limit established for the time being.

Table 19, Results for sample M 8-A4 and comparison to admissible levels.

Conclusion: comparison of the values measured with those provided in the legislation shows

that the results obtained do not exceed admissible levels.
DESERTIFICATION

Desertification as a result of the natural ecosystem variables (climate, physiography and
original materials) generates low productivity and biological diversity in the area, and increases
with the deterioration of the vegetation, alteration of the water balance and soil erosion.

51
May 26, 2017
yy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

In Patagonia, where there is steppe vegetation with plateau rel

ief, the main cause

of

desertification is overgrazing by sheep. The extensive livestock raising systems that were
established over a century ago did not consider the sustainable use of natural grassland, and
as a result, intensified the arid conditions as a result of reduction or elimination of the plant
cover. Currently, over 30% of the surface area in the region is affected by severe or serious

wind and water erosion processes.

The following map shows that over 50% of the provincial territory has symptoms of strong- to
medium-level degradation. The project area is located in the medium desertification zone.

Map 08. Desertification in Argentina - 2000.
Source: www.suelos.org.ar

Degradacion de suelos y vegetacion en zonas
aridas y semiaridas

Degradation of soil and vegetation in arid
and semiarid zones.

Severa Severe
Media Medium
Moderada Moderate

Zona humeda y subhumeda

Humid and sub-humid zone

May 26, 2017

52
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

rr]

ient: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

ra

uthor: Scudelati & Asociados S.A.

www.scudelati.com.ar

Area del Proyecto

Project Area

[The rest of the key is illegible.]
7.1.5 SEISM ICITY

western, including the Andes Mountains and

earthquakes of varying intensity.

The Map o'
hazard.

In Argentina there are two large seismic risk zones: eastern, with a high degree of stability, and

ranges on the western front, where there are

often seismic movements of different intensities. As shown in the Map of Seismic Zoning for
Argentina, the zone of maximum risk is in the northwest of the country, in the provinces of San
Juan, Mendoza, Salta, La Rioja, Jujuy and Tierra del Fuego, which, over time, have undergone

Seismic Zoning for Argentina shows that the Project Area has very low seismic

Uumtitete Narcan de Mrevenciia Simic

BORWICACION SLO A OE LA,

Map 09. Seismic zoning in Argentina.
Source: INPRES

Area del Proyecto

Project Area

INPRES Instituto Nacional de Prevencion

INPRES National Institute for Seismic

May 26, 2017

53
re - -
/ A Technical Study for Environmental impact Assessment Ty Pr
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Sismica Prevention
Zonificacin sismica de la Republica Seismic zoning for Republic of Argentina
Argenina
ZONA ZONE
PELIGROSIDAD SISM ICA SEISM IC HAZARD
ACELERACION M AXIM A DEL SUELO MAXIM UM GROUND ACCELERATION
MUY REDUCIDA VERY LOW
REDUCIDA LOW
MODERADA MODERATE
ELEVADA HIGH
MUY ELEVADA VERY HIGH

7.1.6 SURFACE WATER AND GROUNDWATER RESOURCES
SURFACE WATER RESOURCES

Surface water resources are located in hydrographic basins - water in rivers, lakes and ponds.
Glaciers are also considered to be surface water resources because they are important
deposits that feed other water resources.

The Project Area is located in the surface water basin consisting of small rivers and streams of
the Atlantic watershed between River Chubut and River Deseado (see Appendix 06 - Maps).
Water resources in the study area are temporary and scarce. During the months with high
rainfall, there are water courses that accumulate as runoff in gullies or depressions. Currently
there is no evidence of these small surface water courses on the site where the activity will be
implemented.

GROUNDWATER RESOURCES

Caleta Olivia city depends on groundwater for its basic water needs, for both human and
industrial consumption.

The Project site is on the M eseta Espinosa-El Cordon Hydrogeologic Reserve? area. This basin
covers a surface area that provides to some towns such as Caleta Olivia and Pico Truncado. The
exploited aquifers are confined and semi-confined types.

Since the activity to be performed in the Project Area is wind-powered, the groundwater
resource will not be used for its operation. Notwithstanding, any necessary prevention
measures will be taken to prevent any potential affectation.

7.2 BIOTIC ENVIRONM ENT

The characteristic biotic environment corresponds to Patagonian Province, which is included in
the Andean-Patagonian Domain (Cabrera, 1976). The characteristic of this region is Patagonian
Steppe, with natural predominance of herbaceous vegetation and stunted, low, open
shrubland (see Appendix 06 - Maps).

? Provincial Law No. 2185.

54
May 26, 2017
[ Technical Study for Environmental Impact Assessment
we :]
A Cafiadon Leon Wind Farm f

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

To identify the main ecological systems in a region, phytogeography is a useful tool. It is based
on the description of biological types of plant species and their physiognomy, or on floristic
associations in the vegetation. The vegetation in the study zone corresponds to the Patagonian
Phytogeographic Province which belongs to the Andean Patagonian Domain of the Neotropical
Region. The vegetation in this province is heterogenous as a result of the variation in
geomorphology, soils and climate. The main differences in physiognomy and relative
abundance of dominant species are explained mainly by the differences in annual
precipitation.

The different plant species that live in the Patagonian region have specific adaptive features
that enable them to grow in this ecoregion, e.g. scrubland and stunted bushes with strong
underground roots adapted to conditions of water deficit, low temperatures and strong winds.
Also typical are cushion-shaped or thorny plants with tiny leaves or no leaves, photosynthetic
stems, succulents, and different photosynthetic pathways. Perennial bunchgrasses such as
xerophilous Festuca grass partially cover the stony, sandy soil. Other communities are adapted
to specific soil characteristics, such as flood meadows, briny lowlands and fluvial terraces.

Phytogeographic Regions according to Cabrera

% F

Map 11. Phytogeographic Regions in Republic of Argentina.
Source: Cabrera, 1976.
Area del Proyecto =Project Area

55
May 26, 2017
7.2.1 NATIVE AND INTRODUCED VEGETATION

Vegetation in the region is highly adapted to critical conditions of drought and strong winds
that are present in the zone. These factors determine predominance of herbaceous steppes
with sparse grasses and xerophilous shrub-steppes with low, sparse shrubs.

Predominant vegetation is made up of stunted, dwarf shrubs, decumbent, cushion-shaped
plants and herbaceous plants, which partially cover the ground.

Tree specimens may also be found, e.g. Austrocedrus chilensis (ciprés), Lomatia hirsuta (radal),
Maytenus boaria (maitén), Nothofagus antdrctica (fire), Salix fragilis (sauce) and Schinus
patagonicus (laura).

Shrubs are branched, with few leaves or no leaves, thorny and with strong underground roots.
Their height ranges from about 0.5 meters to 2 meters. The largest are those growing near
water courses. The most frequent shrub species are Junellia tridens (mata negra), Colliguaja
integerrima (coliguay), Mulinum spinosum (neneo), Nassauvia glomerulosa (cola piche),
Retamilla patagonica (malaespina), Schinus jhonstonii (molle), and Senecio filaginoides
(charcao).

Among the most abundant herbaceous species in the region are Jarava humilis (coirén llama),
Poa ligularis (coiron poa), Grandelia chiloensis (melosa) and Calceolaria polyrhiza (flor de
patio). Their height may range from about 30 cm to 1m.

Some of the species that may be found are listed below.
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Austrocedrus chilensis
Lomatia hirsuta
tenus booria
Nothofagus antarctica
Salix fragilis
Schinus patagonicus laura
Acantholippia seriphioides Tomillo del campo
Adesmia boronivides Paramela
Adesmia voickmanii Mamuel choique
Shrubs phylum striguiip Mata fuego -neneo macho

Zampa
Lefiade piedra
Mosaiquillo
Bentamiela

Calafate
Ufia de gato
Quilembay
Coliguay
Piquillin
Cortadera - Hierba de las pampas

Mata mora
Espino negro.
Efedra - Pingo-pingo
Murtlla
Solup
Botén de oro
Grysebachiella hieronimi Mata hedionda
Haplopappus glutinosus Buchu
Juneltia figustrina Verbena
Junellia tridens Mata negra
Junelia scoparia Junellia - Canastillo

Junellia succulentifolia Junnetlia
tycium ameghinoi Mata laguna
Yaoyin
Neneo
Mutisia oligodon
Cola piche
Tomillo rosa
Algarrobillo
Malaspina
Parrillita - Parrilla de hoja chica
Charcao
Tara
Molle
Mata crespa

Schinus jho
Stillingia pat
Sugeda divaricata Vidriera

J
Table 20. Characteristic species in the tree and shrub strata.

May 26, 2017
Technical Study for Environmental Impact Assessment "
Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Acaena splendens [J_Cepacaballo |
Alstroemeria patagonica
“Amsinckia colycina |___Ortiga Planta amarilla___
‘Anemone multifida | Anémona
Arjona tuberoso | Macachin |
Astragalus cruckshanksil
Astragalus pehuenches
Austrocactus patagonicus
Bromus setifolius
Cakeolaria biflora Topa-topa - Arguenita
Calceolaria polyrrhiza Taquito de reina
Calceolaria uniflora Zapatito de la virgen
Herbaceous Cerastium arvense

Cheilanthes glauca Helecho Doradilla
Chenopodium multifidum
Chloraea alpina Orquidea de flor dorada
Chloraea gaudichaudii Orquidea de campo
Eringium paniculatum Cardoncillo
Erodium cicutarium
Euphorbia colina
Festuca gracillima Coirén fueguino:
Festuca pallescens Coirén dulce - Coirén blanco
Gamocarpha selliana
Gavilea odoratissima
Grandelia chiloensis
Grindelia anethifolia
‘Haplopappus prunelloides Haplopapo
Hipochoeris incana
Hoffmannseggia trifoliata Pata de perdiz - Porotillo de campo
Hordeum comosum Cola de zorro
Maihueniopsis darwini p
Montiopsis gayana
Natanthus patagonicus Coliflor del monte
‘Oreopolus glacialis Tortilla de huevos
‘Oxalis adenophylla Cuye colorado
Oxalis nahuelhuapiensis Vinagrillo
Plantago major
Poa lanuginosa Pasto hebra
Poa ligularis Coirén poa
Quinchamalium chilense
Rodophiala mendocina Rodofiala amarilla - Ajo del diablo
‘Scutellaria nummulariffolia Escutelaria
Sisyrinchium macrocarpum
Stipa humilis
Stipa neaei Coirén pluma
Stipa speciosa
Tarasa humilis Tarasa
Taraxacum officinale
Tristagma patagonicum
Tropaeolum incisum Taco de reina
Valeriana carnosa
Verbascum thapsus Gordolobo - Verbasco
Viola vulcanica Viola chata
‘Xanthium spinosum

°
[s
2
3
a
=
ed S

é
3

Table 21. Characteristic species in the herbaceous stratum.

May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

During the field survey conducted on May 12, 2017, sampling sites were established to be used
for future surveys. The information determined in the field can be viewed in Appendix 07 -
Biota Baseline.

FL1 | Begins 4839490.38 2599365.13 4839692.07 2599454.78
Ends 4839554.08 2599341.91 4839755.77 2599431.55

FL2 B 4840007.12 2601813.54 4840208.81 2601903.18
E 4839968.39 2601802.23 4840170.08 2601891.88

FL3 B 4840098.82 2603343.34 4840300.51 2603432.99
E 4840064.59 2603321.88 4840266.28 2603411.5

FL4 B 4839314.38 2602865.92 4839516.07 2602955.57
E 4839281.44 2602841.51 4839483.13 2602931.16

FLS B 4836978.16 2603290.99 4837179.84 2603380.64
E 4836969.56 2603251.68 4837171.25 2603341.33

FL6 B 483637734 2605063.88 4836579.03 2605153.53
E 4836350.54 2605095.55 4836552.22 2605185.21

FL7 B 4837574.05 2608875.39 4837775.74 2608965.05
E 4837615.05 2608880.17 4837816.74 2608969.83

FL8 B 4836431.36 2606807.81 4836633.04 2606897.47
E 4836417.40 2606845.87 4836619.08 2606935.53

FLO B 4840881.37 2604429.60 4841083.07 2604519.25
E 4840914.01 2604453.81 4841115.70 2604543.46

FL10 B 483999522 2606427.27 4840196.91 2606516.93
E 4840004.73 2606466.2 4840206.42 2606555.85

Table 22. Vegetation Survey Transects.

May 26, 2017
[ 44h Technical Study for Environmental Impact Assessment
A Cafiadon Len Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 22. Location of vegetation survey transects.
Source: Google Earth

Figure 23. View of beginning of Transect FL1

May 26, 2017
tf

Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

Ty Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

May 26, 2017

Figure 25. View of beginning of Transect FL 3.

yy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Figure 26. View of beginning of transect FL4.

May 26, 2017

Figure 27. View of beginning of transect FL5.

yy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Figure 28. View of beginning of Transect FL6.

May 26, 2017

Figure 29. View of beginning of Transect FL7.

“4h

Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

Ty Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Figure 30. View of beginning of Transect FL8.

May 26, 2017

Figure 31. View of beginning of Transect FL9.

[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 32. View of beginning of Transect FL10.

7.2.2 NATIVE AND INTRODUCED FAUNA

A mentioned above, the project area is located in the Patagonian Steppe, where it is possible
to find a large number of animal species in spite of the climate conditions.

The most relevant land mammals on the Patagonian steppe are Chaetophractus villosus (big
hairy armadillo), Conepatus humboldtii (Humboldt’s hog-nosed skunk), Lama guanicoe
(guanaco), Lepus europaeus (European hair), Lestodelphys halli (Patagonian opossum),
Microcavia australis (southern mountain cavy), Pseudalopex culpaeus (Andean fox),
Pseudalopex griseus (South American grey fox), and Zaedyus pichiy (dwarf armadillo). There
are also rodents such as Eligmodontia typus (“laucha colilarga”) y ferrets such as Galictis cuja
(lesser grison).

The main reptiles in the area include Bothrops ammodytoides (South American pit viper),
Liophis sagittifer (snake), M icrurus phyrrhocryptus (coral snake) and several lizard species.

Representative birds of the steppe include Buteo polyosoma (red-backed hawk), Caracara
plancus (southern crested-caracara), Eudromia elegans (elegant crested-tinamou), Mimus
patagonicus (Patagonian mockingbird), Phalacrocorax gaimardi (red-legged cormorant),
Pterocnemia pennata (lesser rhea), Sturnella loyca (long-tailed meadowlark), Turdus falcklandii
(austral thrush), Vanellus chilensis (southern lapwing), Zonotrichia capensis (rufous-collared
sparrow), etc.

Characteristic species of the region are listed below.

10
May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Dyer,

Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Conepatus humbolatii Humboldt’s hog-nosed skunk
Chaetophractus villosus Big hairy armadillo
Mammals Eligmodontia typus Laucha colilarga
Galictis cuja Lesser grison
Lama guanicoe Guanaco
Lepus europaeus European hair
Lestodelphys halli Patagonian opossum
Pseudalopex culpaeus Andean fox
Pseudalopex griseus South American grey fox
Zaedyus pichiy Dwarf armadillo
Bothrops ammodytoides( South American pit viper
Reptiles Liophis sagittifer Snake
Micrurus phyrrhocryptus Coral snake
Table 23. Characteristic mammal and reptile species.
Buteo polysoma Red-backed hawk
Buteo ventralis Rufous-tailed hawk
Calidris canutus Red knot
Caprimulgus longirostris Band-winged nightjar
Caracara plancus Southern crested-caracara
Casmerodius albus Great egret
Cathertes aura Turkey vulture
Charadius falklandicus Two-banded plover
Chionis alba Snowy sheathbill
Cygnus melancoryphus Black-necked swan
Eudromia elegans Elegant crested-tinamou
Falco peregrinus Peregrine falcon
Birds

Falco sparverius

American kestrel

Haematopus leucopodus Magellanic oystercatcher
Haematopus palliatus American oystercatcher
Larus maculipennis Brown-hooded gull

May 26, 2017

11
Technical Study for Environmental Impact Assessment

reg,
A Cafiadon Leén Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Larus dominicanus Kelp gull
Lophonetta specularioides Crested duck
Macronectes giganteus Southern giant petrel

M elanoleucus geranoaetus

Black-chested buzzard eagle

Mimus patagonicus

Patagonian mockingbird

Numenius phaeopus Whimbrel

Nyctocorax nyctocorax Black-crowned night-heron
Oreopholus ruficollis Tawny-throated dotterel
Phalacrocorax gaimardi Red-legged cormorant

Phalacrocorax olivaceus

Neotropic cormorant

Phoenicopterus chilensis

Chilean flamingo

Pluvianellus socialis

Magellanic plover

Podiceps major

Great grebe

Pterocnemia pennata

Lesser rhea

Sterna eurygnatha

Sandwich tern

Sterna hirundinacea

South American tern

Sterna maxima

Royal tern

Sturnella loyca

Long-tailed meadowlark

Tachyceres leucocephalus

Chubut steamer-duck

Tinamotis ingoufi Patagonian tinamou
Tyto alba Barn owl
Upucerthis dumetaria Scale-throated earthcreeper

Vanellus chilensis

Southern lapwing

Zenadida auriculata

Eared dove

Zonotrichia capensis

Rufous-collared sparrow

Table 24. Characteristic bird species.

Monitoring transects were established during the field survey performed on May 12, 2017 as
part of the Biota Baseline Study (see Appendix 07). Species survey (direct and indirect

identification) results and conclusions are included in the Appendix.

May 26, 2017

12
[ Technical Study for Environmental Impact Assessment |
G Cafiadén Len Wind Farm YPF
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Gauss Kriiger Coordinates Gauss Kriiger Coordinates
Monitoring Posgar 94 Band 2 Campo Inchauspe Argentina Zone 2
points
x y x y
FAL 4840170.15 2601908.50 4840371.84 2601998.15
FA2 4837191.17 2603693.98 4837392.86 2603783.63
FA3 4836539.75 2607209.88 4836741.43 2607299.54
FA4 4841027.80 2605282.87 4841229.5 2605372.53
FAS 4839665.76 2606455.53 4839867.45 2606545.19

Table 25. Location of fauna survey points.

Figure 33. View of fauna survey points.

Source: Google Earth

Survey index cards for species frequently found on the monitoring transects are provided
below.

13
May 26, 2017
KA“ Technical Study for Environmental Impact Assessment
Cafiadon Leén Wind Farm

Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Scientific name: Lama guanicoe
Common name: Guanaco
ICN Red List: Least concern

Comments: Mammal with body weight 100-
140 kg. The tallest animal in South America.
Similar to vicuna in its graceful appearance,
long neck and slender legs. Distinguished
from vicuna because it is larger and robust,
has no fleece on chest, has calluses on inner
side of front legs and coloring. Hair is wooly
and thick, tawny red on back, lead grey on
head, face and ears, and pure white on
underside. Lives in open areas and rarely
found in forests.

General view

Detail

In addition, a Baseline Study of Birds and Bats was performed (see Appendix 08) and
monitoring transects were established. The results of the species survey (direct and indirect
identification) and conclusions are attached in the Appendix.

Survey index cards for species frequently found on the monitoring transects are provided

below.

Scientific name: Aesthenes pyrrholeuca
Common name: Lesser canastero

ICN Red List: Least concern

Migrator: C

Comments: Measures approximately 15 cm.
Shy. Hidden. Flight short and low, diving into
vegetation. Long tail (not held erect),
fluttering in flight. Orange throat spot. Bill
thin. Inhabits shrubby and Patagonian
steppes, marsh vegetation and open areas of
Araucano forest.

General view

Detail

May 26, 2017

14

[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Scientific name: Buteo polysoma
Common name: Red-backed hawk
WCN Red List: Least concern
Migrator: No

Comments: Measures 54 cm and weights 3
kg approximately. Perched, wings not longer
than tail white with subapical band black.
Back grey in male, rufous in female. Belly
white. Bars on flanks. Variety of plumage.
Feeds on rodents, small birds and insects.
Lives in environments such as open forests,
shrubbery and steppes.

General view

we

Detail

Scientific name: Geranoaetus melanoleucus

Common name: Black-chested buzzard-
eagle

ICN Red List: Least concern
Migrator: No

Comments: Measures about 70 cm. Breast
finely barred, wings, back, neck and head
grey. Juveniles speckled brown. Bird d of
prey that feeds on mammals such as rabbits,
hares, skunks and southern vizcachas; birds
such as guans, and also on carrion. Lives in
areas with predominantly low vegetation.

General view

Detail

May 26, 2017

15
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Scientific name: Lessonia rufa
Common name: Rufous-backed negrito
ICN Red List: Least concern

Migrator: C

Comments: Measures about 11 cm. Feeds
on small invertebrates and eggs. Lives in
open areas, preferably with short grasses
and usually in low-lying, humid areas.

General view

Detail

Scientific name: M ilvago chimango
Common name: Chimango caracara
WCN Red List: Least concern
Migrator: No

Comments: Measures 37 cm. Often on
roads, scavenging. Screech yay... Smaller
than the southern crested-caracara, paler
(lacks crest) and in flight neck seems shorter.
Brown. Underparts buffy (barred in S).
Whitish tail with slight barring and blackish
band on tip. Buffy patch on wing. Whitish
legs. Juvenile: whitish wing-bars. Feet sky-
blue. Several habitats.

General view

Detail

May 26, 2017

16
KA“ Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

yer]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Scientific name: M imus patagonicus
Common name: Patagonian mockingbird
WCN Red List: Least concern

Migrator: C

Comments: About 22 cm tall. Plain back.
Two conspicuous dotted white bars on
coverts. Tail shortish with white tip.
Underparts buffy-ochre. Andean and
Patagonian shrubby steppes. Southern
population is M igrator C.

General view

Detail

Scientific name: Phrygilus carbonarius
Common name: Carbonated sierra-finch
WCN Red List: Least concern

Migrator: C

Comments: Measures about 15 cm and
weighs about 23 grams. Male with back dark
grey streaked with black; underparts, wings
and tail black. Bill and legs yellow. Female’s
back brownish grey streaked with dark
brown. Breast streaked, underparts white.
Pale eye-ring. Feeds on seeds and grain.
Lives in semi-open shrubby steppes.

General view

Detail

May 26, 2017

17
yy

Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

Ty Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Migrator: No

Scientific name: Phrygilus fruticeti
Common name: M ourning sierra-finch
ICN Red List: Least concern

pir...

brownish-grey,

steppes.

Comments: Measures 15 cm. nasal
iripi when perched or during
display, gliding with wings below horizontal.
Blackish. Juvenile: dark brown. Dorsal
streaking; breast, wings and tail black. Wing
coverts edged in white. Rest of underparts
whitish. Bill and legs orange. Female:
streaked black. White
moustache. Lives in Andean and Patagonian

General view

Detail

Migrator: No

Scientific name: Sturnella loyca
Common name: Long-tailed meadowlark
IUCN Red List: Least concern

Comments: Measures 22 cm. screaming
song with warbles, whistles and nasal notes,
from low perch. White eyebrow, red at
origin. Underwing coverts white. Female:
white throat with black on sides. Lives in
Andean, Patagonian and mountain
grasslands and steppes.

General view

Detail

May 26, 2017
[ Technical Study for Environmental Impact Assessment
a Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Scientific name: Upucerthia dumetaria

Common name: Scale-throated
earthcreeper

ICN Red List: Least concern

Migrator: C

Comments: Height about 23 cm. Modest
coloring and noticeable long, curved bill.
Feathers greyish-brown with throat and
underparts whitish with conspicuous
“scaled” appearance. Feeds on_ insects,
spiders, scorpions and other invertebrates.
Nests in caves, banks and gullies. Widely
distributed in the region, throughout the
extra-Andean zone.

Scientific name: Zonotrichia capensis
Common name: Rufous-collared sparrow
ICN Red List: Least concern

Migrator: No

Comments: Measures 12 cm. One of the
most widely known small birds. Half-crest,
base grey continuing in a black line below
and a white supercilium; cheeks darker grey;
throat and underparts white; half-collar
black with some reddish; back mottled black
and cinnamon. Juvenile: without grey or
cinnamon, underparts streaked black. Lives
in almost all habitats, including inhabited
areas.

General view

Detail

May 26, 2017

19
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

7.2.3 QUANTITY AND CONSERVATION STATUS OF NATIVE SPECIES OF COMMON AND/OR
SCIENTIFIC INTEREST

One of the species currently being researched by a group of professionals at Puerto Deseado

Researc!

h Center is Lycalopex culpaeus (Andean fox). The aims of the studies are to gain

knowledge, control and conservation of the species‘. It is worth noting that no Lycalopex

culpaeu.
At Lobel

Is specimen was sighted and no spoor observed during the field survey.
ria Punta Sur, the main attraction is Otaria flavescens (South American sea lion). This

mammal species was declared a M unicipal Natural Monument in Caleta Olivia City. Marine and
shorebirds representative of the region can be sighted from the coast near the city.

he Pro:
enough

(tower
surroun

distincti

Landsca|

7.3 PERCEIVED LANDSCAPE

he intrusion of any artificial element in natural surroundings alters the landscape. In general
terms, the visual effect of wind farms is directly proportional to wind turbine number, size

where wind turbines are located.

ject Area is about 16 km distant from the sea lion rookery at Loberia Punta Sur - far
that species are not expected to be affected.

height, blade length) and, from a distance, color compared to the palette of the
dings. It is inversely proportional to distance from the potential observer of the view

erceived landscape is determined by features of the relief, which provide the primary

ve tone.
pe perception is considered subjective from an aesthetic standpoint, taking into

account that what one person may consider unpleasant may be pleasant to others. To quantify
the effect of a wind farm on perceived landscape, aspects such as the following are

considered.

Presence. The absence of a wind turbine implies the disappearance of its visual effect.
The greater the number of wind turbines, the greater will be the area of visual impact.
Location. The area is not mountainous, which would be considered to have higher
landscape sensitivity. The wind turbines will be visible because there are no natural
visual obstacles in the surroundings. Nevertheless, from a great distance, wind
turbines’ stylized shape helps blend them into the landscape, partially mitigating the
visual impact on the horizon.
Wind farm architecture. Because of the simplicity of the pattern in which wind
turbines will be arranged, they are easily perceived as an orderly distribution, which
may or may not be attractive to the observer. In addition, there are other constituents
of the wind farm such as auxiliary buildings and internal roads.

Warning lights. These are required to make the wind turbines visible to aircraft, and
must be installed in the number and kind required by the ANAC (National Civil Aviation
Association). Nearby communities would see these flashing lights at night, though in
this case it will not happen thanks to the distance from the nearest populated centers.
Speed of rotation. When the blades are moving more slowly, the wind turbine may
have less effect on landscape perception. As blade length increases, its rotational
speed decreases. Large wind turbines such as will be used in this Project rotate more
slowly and therefore create less visual impact.

{UNPA (

Universidad Nacional de la Patagonia Austral)

20

May 26, 2017
[*, Technical Study for Environmental Impact Assessment
we : uJ
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

* Shadow effect. Tall structures project shadows which can potentially affect drivers
and/or occasional passers-by when the rotor blades block sunlight intermittently,

creating shadow flicker. Although shadow
safety, it may under certain circumstances

flicker is harmless in terms of health and
be disturbing. This effect is lessened with

rotation rates of 17 rpm in 3-blade wind turbines. The project site is an oilfield and no

residents that could be affected by shado
turbine closest to Provincial Route 12 is lo
meters from it.

7.3.1 VISUAL IM PACT

w flicker have been identified. The wind
cated at a distance of approximately 600

Secretariat of Energy Resolution No. 77/98 states that any power generation and transmission
facility should consider the relationship between the construction and the landscape both in
its direct aspects, i.e. physical interposition of structures, supports, towers and conductors,
and indirect aspects, related to degradation of the observer's perception of natural,

architectural, historical or landscape areas as a resu

It of the intrusion of foreign objects.

The Resolution establishes that in order to identify the sensitivity of natural resources, predict

their impact, and reduce any adverse visual impact,
(3) important aspects: visibility, context and inten:

designers should base their work on three
sity, which together form the conceptual

structure for the evaluation of such impact. To evaluate impact intensity of the project, a
qualitative-quantitative method was applied, which consisted of answering several questions
that classify the zone of influence and type of impact. Each answer is assigned a score, and

aggregate score is subsequently calculated.

It provides values from 18 to 180, but as such value:
transformed mathematically into a scale of 1 to 12,
in the chosen evaluation method. In addition, eacl
interpretation.

Low 14

Ss are not easy to read and interpret, it was
thereby adapting it to the intensity values
h range was assigned a color to facilitate

Moderate 5-8

High 9-12

Table 26. Assessment fo
The questions are distributed into the following 3 gr

* Wind farm visibility
* Context of visibility
* Visual intensity

Wind farm visibility

r visual impact.
‘oups:

Is the wind farm located within and area with scenic value?

Very high

High

Moderate

May 26, 2017

21
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

May 26, 2017

22
KAA Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

[ver

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

The wind farm is located at a topographic elevation that is:

At the same level as the principal observer.

Lower than the principal observer.

Is wind farm visibility to principal observers seasonal?

Wind farm is visible at critical times.

Wind farm is visible at non-critical times.

Wind farm is not visible throughout the year.

Visual obstruction caused by windfarm is:

Very significant

Not significant

Principal observers are located in:

Landscaped private property

Residential area

Recreational areas

Schools /public buildings / hospitals zone

Rural zone

Industrial zone

Commercial zone

Peri-urban zone

Degraded areas

Does the windfarm visually obstruct views that are important to the zo.

ne?

Yes, it produces significant visual obstruction.

Yes, but visual obstruction is moderate.

N

May 26, 2017

3
KAA Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

[ver

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Context of visibility
The surroundings of the windfarm are:

Landscaped private property

Residential area

Recreational areas

Schools / public buildings / hospitals zone

Rural zone

Industrial zone

Commercial zone

Peri-urban zone

Roads

here are other similar wind farms at a distance of:

000 to 2500 meters

Less than 1000 meters

Adjacent

In which of the following situations are the principal observers of the windfarm?

At home

At public leisure sites

At work

Are wind farm characteristics incompatible with its surroundings?

Yes, because the structure is foreign to its surroundings.

Yes, because it is located in an area with projects that have
already been defined.

Yes, but because of its constructional characteristics, which can
be adjusted.

May 26, 2017

KAA Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

[ver

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Might there be opposition to the installation of the wind farm due to its visual impact?

It needs to be hidden with complex screens or is impossible to
hide.

Vegetation screens can be used.

Does the wind derivatives need to be camouflaged?

It needs to be hidden with new screens or is impossible to hide.

Existing vegetation screens can be used.

Visual intensity
The principal observer considers that the wind farm is:

a very prominent structure

not a prominent structure

Contrast between the line and the background

Very significant

Not very significant

To the principal observer, visual perception of the wind farm is:

A structure contiguous to his/her immediate setting (<100m)

A relatively nearby structure (100m <observer <500 m)

The wind farm should be considered a structure whose duration is:

Semi-permanent

Temporary

May 26, 2017

N

5
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

The wind farm should be considered a structure whose extension is:

Not very large
Isolated

The scale of the wind farm compared to other visual elements in the surroundings is:

Similar
Smaller

Total visual impact is composed of three criteria involving visibility, context and intensity. The
final results are presented below. The visual impact variable was considered so that the
evaluator can easily interpret project visual impact level. It is the arithmetic average of the
scores assigned to all questions.

Visibility

Context 27
Intensity 34
Total

Table 27. Visual impact value.

7.4 SOCIOECONOM KC AND CULTURAL SETTING
7.4.1 DEMOGRAPHICS

7.4.1.1 POPULATION

The 2010 National Population Census determined a total population of 51,733 persons for
Caleta Olivia, in Santa Cruz Province. Of these persons, 51%are male and 49% female.

Of the total population, 89% does not have unmet basic needs (UBN), while 11% has UBN.

Caleta Olivia 51,733 26,177 25,556

Table 28. Caleta Olivia population.
(Source: INDEC. 2010 National Census on Population, Households and Housing.)

26
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Total population

51% 49%

Males Females
Sex

Graph 02. Caleta Olivia population.
(Source: INDEC. 2010 National Census on Population, Households and Housing.)
7.4.2 SOCIDECONOM IC INDICATORS

There are 15,553 households in Caleta Olivia, regarding which the 2010 National Census on
Population, Households and Housing provides the following data.

Thirty percent of housing units have more than 3 persons per room, 18%have 1-2 persons per

room, 10%have 1 person per room and 6%have 2-3 persons per room.

May 26, 2017

27

ys

Technical Study for Environmental Impact Assessment
Cafiadén Leon Wind Farm

rr]

Client: YPF Energia

Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Caleta
Olivia

Table 29. Grouped crowding.

(Source: INDEC. 2010 National Census on Population, Households and Housing.)

Grouped crowding
100%
90% +}
80%
70%
60% +
50%
Beig 30%
30%
20%
10% | 5% 4% 9% 9% 6%
o% | ee
Upto0.5 —0.51-0.99 1.00-1.49 1.50-1.99 2.00-3.00 More than 3.00
persons persons persons persons persons persons
per room per room per room per room per room per room

Graph 03. Grouped crowding.

Source: INDEC. 2010 National Census on Population, Households and Housing.

Regarding utilities, of the 15,553 housing units, 99% has running water, 92% has access to

public sewer netwo.

rk and 97%has access to natural gas.

Caleta 15,553

Olivia

15,458 14,350

15,147

Table 30. Number of housing units with access to utilities.

Source: INDEC. 2010 National Census on Population, Households and Housing.

May 26, 2017

28

[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Housing units with access to utilities
99% 97%
100% 92%
75%
50%
25%
0% 1
Running water Sewers Natural gas

Graph 04. Number of housing units with access to utilities.
Source: INDEC. 2010 National Census on Population, Households and Housing.

Finally, with regard to educational level attained by the study population, 41% completed
primary school and Basic General Education (EGB) or is currently at those levels, while 32%
completed or is at secondary or polymodal school. Thirteen percent completed or is at
university or tertiary level, and 5% completed or is at initial educational level. Finally, 1%
completed or is at special schools.

For the population aged 10 years or older, the literacy rate is 79%of total population.

Preschool | Primary EGB | Secondary | Polymodal | Tertiary | University | Special

5% 24% 17% 26% 5% 6% 8% 1%

Table 31. Population according to maximum educational level attained.
Source: INDEC. 2010 National Census on Population, Households and Housing.

29
May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Educational level

100%
75% —
50%
25%
ox | —_ =
Preschool Primary EGB Secondary Polymodal Tertiary University Special
Graph 05. Population according to maximum educational level attained.
Source: INDEC. 2010 National Census on Population, Households and Housing.
7.4.3 SERVICE INFRASTRUCTURE
7.4.3.1 ROADS

Caleta Olivia City can be accessed from the north along National Route No. 3 and from the
south along Provincial Route No. 12, both of which are paved.

May 26, 2017

30
[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 34. View of Provincial Route 12.

HOSPITALS

Caleta Olivia has a Zonal Public Hospital with general medical services and the M eprisa Private
Hospital with high complexity services. In addition, there are several private clinics,
sanatoriums and doctors’ offices.

EDUCATION

All educational levels, from preschool to higher education, are available in the city, as well as
adult education and special education.

HOTELS

Caleta Olivia has a wide range of hotels. Among the most important are Patagonia Hotel and
Hotel Robert.

PORT

Puerto Caleta Paula commercial and public port is located 3.5 km south of Caleta Olivia city, on
a 110-hectare property on a natural cove in San Jorge Gulf facing the Argentine Sea. The port is
currently apt for freezer trawlers, fresh trawlers and coastal trawlers, as well as merchant
vessels up to 140 m in length.

UTILITES

Power, potable water and sewer system are provided by the company Servicios Publicos
Sociedad del Estado, and natural gas is provided by the company Distrigas S.A.

31
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
PUBLIC SECURITY

Caleta Olivia City has 5 police stations (First, Second, Third, Fourth and Fifth), one detention
center and one family services station. There are two fire stations (Fifteenth and Sixteenth).

7.4.4 INVENTORY OF RECREATIONAL AND AESTHETIC RESOURCES. CULTURAL ASPECTS OF
RELEVANCE TO THE PROJECT.

Within the city, aesthetic and recreational value is provided by the seafront promenade with
its extensive view towards Caleta Paula Port, considered to be one of the largest and most
attractive on the Argentine coast.

There are beaches in the area which are apt for recreational activities and sports.

The Municipal Museum of Man and His Environment is a culturally relevant facility. It displays
remains of indigenous manifestations such as arrows, scrapers, knives, bolas, and a
reconstruction of an ancient dwelling with its equipment. There is also a photographic record
of the early days of Caleta Olivia and its first settlers.

Another relevant cultural attraction in the city is the Monument to the Oil Worker - a symbol
of the economic activity that transformed the village into a city.

Finally, according to data from the RENACI (National Registry of Indigenous Communities) and
Santa Cruz Provincial Government, the following maps show that there are Mapuche
indigenous communities near the Project Area with urban settlements listed below.

Mapuches “Willi apu” and “Newen Mapu”: these communities are in Caleta Olivia city, about
18 km away from the Project Area. They were established in 2011. “Newen Mapu” includes 8
families.

Mapuches-Tehuelches “Nehuen M ullfi”: this community is in Pico Truncado, approximately
30 km away from the Project Area. It was established in 2011 and includes 17 families.

To conclude, it is worth noting that since these communities are outside the Project Area, they
will not be affected by the project.

32
May 26, 2017
r*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

GJ PROVINCIADE “A

SANTA CRUZ

oes es

@\CALETAOLIMA

C 2 mn
y i a

£
; MAGALLANES

= Pe SAR JUUAN

: LAGO z Pro. SANTh CAA

ARGENTINO zoo REFERENCIAS
mm Cocrunitad WILL! WAELL

“ ey —WELGALAPATE ' mmm Comunidad NEWEN MAPU
x, fmm Comunidad NEINEN MULIFUW
SER mmm Comunitad COPOLOLE

fem Comunittad FRANCISCO VERA
fmm Comunidad LINONAO

“ei Comunidad CAMUSU AIKE
i. muridad KINE RAKZUAM
faim ComunitagMILLAKAHUEL

PD Uitana
@ Cor Teritoia
\ En proceso de corfomaciin

Map 12. Location of indigenous peoples in the province.
(Source: Santa Cruz Provincial Government)

Area del Proyecto Project Area

Comunidad Community

Urbana Urban

Con Territorio With territory

En proceso de conformacion Undergoing establishment process
REFERENCIAS REFERENCES

33

May 26, 2017
ty

Technical Study for Environmental Impact Assessment "
Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scude!

lati & Asociados S.A.

www.scudelati.com.ar

% 960%. PUEBLOS ORIGINARIOS
iJ &, ®0 °
Ne
(ise iM, Suey
wig e
a wockts
cammanca 78:10. S iv
. xauTaco
ami, esTERO @ commentes e ‘
} ©. Plaga
were ©. tebe
Te . . 0. Wen
. cones, «© tra ©. Chorote
Ch se , > fips
ty ©. Chane
wwexocen B ®. Kote
©. Huape
2 9 Oraguita-Caichagui
ae sce @  Tonocote
taraua ©. View
©. Mapuche
nevouey, %  Tebuelche
1 Rankulche
@D. Se&’Nam (Ona
monetne 5 $2. Mbyd Guarani
©. Awcama
——_—, ©. Odeya
, @. Omaguaca
©. Than
@. Tapete
© le
: |. ee
eo
SANTA CRUE
@e
D4 ama
oe
russe
cc)
.

Map 13. Indigenous peoples - Republic of Argentina
(Source: RENACT)

PUEBLOS ORIGINARIOS INDIGENOUS PEOPLES

Area del Proyecto Project Area

May 26, 2017

34
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

7.4.5 ECONOM IC ACTIVITIES IN PROJECT AREA OF INFLUENCE

The economically active population accounts for 52% of the population aged 14 years or older
and able to work. Of this percentage, 49% is employed and 3% unemployed. Inactive
population accounts for 20%

Caleta Olivia
Table 32. Population according to activity status.
Source: INDEC. 2010 National Census on Population, Households and Housing.
Activity status

100%

90%

80%

70%

60% 49%

50%

40%

30% 20%

20%

= _ =

0% — —=
Employed Unemployed
Active Inactive
Graph 06. Activity status.
Source: INDEC. 2010 National Census on Population, Households and Housing.
Activities in the study area are mainly related to oil business, which extracts non-renewable

resources such as crude oil and natural gas. Most wells are located in the Departments of
Deseado and Lago Buenos Aires. Craft and industrial fishing (Puerto Caleta Paula) are other
important activities in the region, the main catch being hake. South of 41°, Illex squid and
centolla (southern king crab) are extracted. Another activity is sheep raising, for both wool and
meat, throughout the province. Wind power is one of the newest activities in the zone, and is
concentrated in the study area.

About 40 km away from the study area, in the Pico Truncado area of Deseado Department, the
“Jorge Romanutti” wind farm is currently operational.

35
May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Chico

Lago
Argentino \

pike

a Guer
&

Corpen _R
Alike S$ @ Lamas

in
ls (

on \

‘ ee
Magallanes

J @& Ovinos

Wi Pesca
Oro
@ Plata
@ Carbon mineral
BGs
@ Petrdleo
W Energia edtica
@ Faena ovina
B@turismo

<

Figure 04. Relevant productive activities in the Departments of Santa Cruz Province.
(Source: DINREP)

Ovinos Sheep
Lanas Wool

Pesca Fishing

Oro Gold

Plata Silver

Carbon mineral Mineral coal

Gas Gas

Petroleo Oil

Energia edlica Wind power

Faena ovina Sheep slaughter
urismo Tourism

May 26, 2017

36
i? Technical Study for Environmental Impact Assessment
Paairianbe alien 1
A Cafiadon Leon Wind Farm f

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 35. Oil drilling in the area.
7.4.6 NATIONAL, PROVINCIAL AND M UNICIPAL PROTECTED AREAS
The following are the protected areas nearest the Project:

¢ Humedal Caleta Olivia (wetland). Provincial and M unicipal Nature Reserve. Provincial
Law 2563 and Ordinance 3144/00.

¢ La Caleta. Municipal Nature Reserve. Decree 688/92.

* Barco Hundido. Provincial Reserve. Law 2605.

* Meseta Espinosa - El Cordon. Hydrogeological Reserve Area.

* South American Sea Lion. M unicipal Natural Monument.

Due to the fact that the nature reserves Humedal Caleta Olivia, La Caleta, Barco Hundido and
South American Sea Lion are not within the Project Area, they will not be affected by the
Project.

7.5 CULTURAL HERITAGE
7.5.1, ARCHAEOLOGICAL HERITAGE

in June 2016, a field survey was conducted and the Archeological Impact Study (ElArq) was
prepared for the Cafiadén Leén Wind Farm project (See Appendix 09 - Archeological Impact
Study) by Archaeologist Licentiate Matias Ambasch, with Archaeologist Licentiate Pablo
Andueza in charge of office work.

Prospecting found no archaeological remains. Nevertheless, road construction and other tasks
involving earthworks might bring about fortuitous findings underground.

he absence of archaeological materials might be due to the fact - among many others - that
the area is already under relatively high anthropic development and impact. Another variable
may be that most of the survey area is located on the plateau zone, which may be more
related to places of seasonal transit in population dynamics, and therefore site formation
tends to be low or null (Ambasch and Andueza, 2014).

37
May 26, 2017
[*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Therefore, based on the aforementioned archaeological situation and background evaluated,
the Project is defined as having Low Archaeological Sensitivity.

Notwithstanding, it should be mentioned that given the characteristics of the sandy surface
soil that predominates over large stretches of relief, and the strong wind erosion that moves
the surface cover, the possibility of potential findings as a result of any movement of the
surface cannot be dismissed. Systematic management is therefore required, for which a plan
of procedures is attached hereto. It is recommended that this plan should be made known to
the personnel involved.

Considering the above, archaeological risk is predicted to have null impact. It should be
stressed that this consideration is valid as long as the pre-established recommendations and
those described in the Archaeological Impact Study are followed. The application of these
recommendations is reinforced by national and provincial legislation in force.

7.5.2 PALEONTOLOGICAL HERITAGE

With the aim or preserving any fossil remains of systematic interest that may be found in the
sedimentary units affected during the construction of Cafiadén Ledn Wind Farm, a
‘aleontological Impact Study was conducted (See Appendix 10 - Archaeological Impact Study).

A field survey was conducted during July 2017 to recognize the different rocks outcropping in
the site proposed for installation of wind turbines and its surroundings, supported by literature
and regional background.

he main focus was on adequate stratigraphic levels which, due to their lithology, depositional
environment and erosion level, have greater potential for fossil preservation. GPS, geological
maps, topographic maps and satellite images were used in the field to record the tracks
covered in the study area. Office work was performed with the help of images, maps,
photographs and literature.

he search for fossil remains was performed following the usual method, which consists of a
walk and detailed observation of the area, prioritizing areas where vegetation cover and/or
soil enable geological units to be identified, with the aim of identifying macroscopic fossil
remains.

his study is based on National Law 25743 of June 2003 on the Protection of Archaeological
and Paleontological Heritage, and Law 3137 of July 2010 on archaeological and paleontological
heritage of Santa Cruz Province, which replaces the previous Law 2742 of 1997. The
enforcement authority is the Office of the Director of Cultural Heritage, which depends on the
State Secretariat of Culture of Santa Cruz Province.

At the point 46°35'24.71"S 67°42'7.85"W, numerous Ostrea specimens were observed in the
Monte Len Formation. The paleontological importance of this unit has been described above.
he points where wind power generation units will be built are located on the fluvial terraces,
which have little paleontological background and relatively low potential for fossil
preservation.

he fluvial terrace which will be directly affected by the Project under evaluation corresponds
to Level I of the Rio Deseado Fluvial Terraces System, dating back to the Lower Pliocene
(Martinez, 2001). Lithologically, it consists of gravel and sand with carbonate cement, with
cross stratification, and to a lesser extent, parallel stratification. Individual clasts can be greater
than 10 cm, and are generally ovoid, sometimes imbricate according to the paleo-flow
direction. These deposits were generated by multi-channeled fluvial systems with crisscross
patterns, which present major variations in power according to the paleo-relief on which

38
May 26, 2017
[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm WY PF |

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

deposition occurred, and also lateral facies variations. Lateral facies range from conglomerate
to sandy, with the latter having greatest potential for preservation of fossil remains.

Considering that the excavations for installing the wind turbines will be 18 m across and 2.65
m deep, they might reach underlying levels of the Monte Ledn Formation. It is therefore
suggested that the potential finding of fossiliferous levels in this unit should be considered
during excavation.

Figure 36. Outcropping of Monte Leon Formation. 46°35'24.71"S 67°42'7.85"W

39
May 26, 2017
[ Technical Study for Environmental Impact Assessment |

A Cafiad6n Leon Wind Farm
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Figure 37. Fossil oysters from M onte Leon Formation.
46°35'24.71"S 67°42'7.85"W

From the field survey and analysis of literature and satellite images, it is concluded that there
is no paleontological impediment to the project.

Notwithstanding, and considering the limitations of the field surveys, the report suggests a
series of actions to be followed in case of any findings.

40
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
8. LEGAL FRAMEWORK

The following federal and provincial regulations may apply to this Project.
8.1 NATIONAL LEGISLATION ON ENVIRONMENT AND ON LABOR

National Constitution. Article 41. Establishes the environmental rights of all
inhabitants (healthy, balanced environment, apt for human development, enabling
productive activities to satisfy present needs without compromising the needs of
future generations; and the duty to preserve the environment). Article 43. Any person
may file an expedited and rapid lawsuit for “amparo” (protection), as long as there is
no other more appropriate legal procedure “... They may file this lawsuit against any
form of discrimination and with relation to rights that protect the environment...”.
Article 75, Establishes the attributes of the National Congress with relation to
recognition of the ethnic and cultural preexistence of Argentine indigenous peoples
and ensures the participation of these peoples in the management of their natural
resources and other interests affecting them. The provinces may concurrently exercise
these attributions. Article 124. Recognizes the eminent domain of the Provinces over
their natural resources. Such eminent domain entitles the Provinces to regulatory
powers and jurisdictional powers over their natural resources.

Law No. 19,549. Creates the figure of Counsel for the Defense of the People of the
Nation.
National Law No. 19,552. Electric transmission line administrative easements -
regulates the conditions and restrictions to property based on the need to extend the
electrical transmission system.
National Law No. 19,587, Decree No. 351/79 as amended. On workplace health and
safety. Establishes basic guidelines for a preventive policy for mitigation and control of
workplace hazards, tending to: i) protect life, preserve and protect workers’ psycho-
physical integrity; ii) prevent, reduce, eliminate or isolate the risks of different
workplaces or jobs; iii) encourage and develop a positive attitude to prevention of
accidents or diseases that may derive from job activity. Resolution No. 592/04
establishes Regulations for Execution of Work with Voltage in Electrical Installations
Higher than One Kilovolt. Establishes that it is mandatory for employers that work with
voltage to make available to the health and safety committees the Training Programs
‘or workers who perform such tasks. Resolution No. 3,068 establishes the regulation
‘or Execution of Work with Voltage at Electrical Facilities with voltage equal to or
higher than ONE KILOVOLT (1 KV). Decree No. 911/96 establishes the Regulation for
lealth and Safety for the Construction Industry.
Law No. 20,284. Preservation of the air resource. Establishes that any source of
atmospheric contamination must be regulated and that each Province shall determine
maximum emission levels.
Law No. 20,744. Law of Work Contracts. Regulatory Decrees 762/14 and 759/14.
incidental Service Companies and User Companies.
Law No. 21,386. Natural and Protected Areas. Covers world heritage, cultural and
natural protected areas. Establishes the duty of not deliberately taking any measure
that could harm, directly or indirectly, any cultural or natural heritage. Also provides
that National Parks Administration shall be the enforcement authority for the matter.
Law No. 22,344. Convention on International Trade in Endangered Species of Wild
Fauna and Flora - CITES. Argentina adhesion

41

May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Law No. 22,421. Conservation and recuperation of fauna. This law considers at
‘ederal level hunting, harassment, capture or destruction of young, nests, eggs or
dens; possession, transit, use, trade or transformation of wildlife and its products or
byproducts. Law No. 26,447 replaces Article 35 on protection and management of
wildlife in protected areas or monuments under federal administration. Resolution
1030/2004. Determines classification scores for amphibian, reptile and mammal
species. Resolution 348/2010. Determines classification scores for birds.

Law No. 22,428 and Regulatory Decree No. 681/81. Soil conservation and recovery.
Declares soil conservation and recovery of soil productive capacity to be of general
interest.

Law No. 23,778. Montreal Protocol on substances that deplete the ozone layer.
Argentina adhesion.

Law No. 23,992. Conventionon the Controlof Transboundary Movements of
Hazardous Wastes and Their Disposal. Argentina Adhesion.

Law No. 24,051. Hazardous Waste and Decree No. 893/03. Regulate the generation,
manipulation, transportation, treatment and final disposal of Hazardous Waste.

Law No. 24,295. United Nations Framework Convention on Global Climate Change.
Argentina adhesion.

Law No. 24,375. International Convention on Biological Diversity. Argentina adhesion.
Law No. 24,449 and Decree No. 779/95. National Transit Law, limits on
contaminating emissions, noise and parasitic radiations.

Law No. 24,557. Workplace risks and regulatory decrees. The aims of this law are to i)
reduce claims through a preventive approach to workplace risks, ii) repair damages
caused by workplace accidents and occupational diseases, including rehabilitation of
affected workers; iii) promote requalification and repositioning of affected workers; iv)
promote collective labor negotiation for improvement of preventive and
compensatory measures; and v) oblige all actors to adopt legally provided measures to
effectively prevent workplace risks. Among other points, the Law establishes
mandatory coverage by Labor Risk Insurance Companies (ART) and agreement and
compliance with Improvement Plans between the Employer and the relevant ART.
When personnel has employee status, Health and Safety Services must be provided by
licensed professionals and there must be compliance with the Improvement Plans
agreed upon with the ART.
Law No. 25,019 and Decree No. 1597/99. Wind and Solar Power. Declares wind and
solar power generation to be of national interest throughout the national territory and
establishes mechanisms to foster the development of projects.

Law No. 25,438. Kyoto Protocolof the United Nations Framework Convention
on Climate Change. Argentina adhesion.
Law No. 25,557 and Regulatory Decree 170/96. Workplace Risks. Prevention of risks
and compensation for job-related damages suffered by workers. Establishes the figure
of Labor Risk Insurance Companies (ART) for private control over Health and Safety
conditions in the workplace.
Law No. 25,670 on PCBs and Decree No. 853/07. Assumptions for PCB Management
and Elimination. Establishes the basic environmental protection assumptions for PCB
management and elimination throughout national territory.

Law No. 25,675. General Environmental. This law of public order has installed in
Argentina a legal order, with substantial and procedural provisions, regulating Article
41 of the National Constitution which establishes that any environmental damage

42

May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

“will generate as a priority the obligation to repair”. It establishes environmental
policy aims and principles, and determines instruments for environmental
management such as evaluation of environmental impact, environmental diagnosis
and citizen participation, interjurisdictional management institutions an environmental
judicial competency.

National Law No. 25,688. Regime for Environmental Management of Water. This law
establishes the minimum environmental assumptions for preservation and rational use
of water.
National Law No. 25,743 and Decree 1022/04. Protection of Archaeological and
Paleontological Heritage. Establishes the preservation, protection and custody of
Archaeological and Paleontological Heritage as part of National Cultural Heritage and
its scientific and cultural use. The regulation provides that Archaeological Heritage
comprises movable or immovable assets or remains of any kind found on the surface,
subsurface or submerged in jurisdictional waters, which could provide information on
sociocultural groups that lived in the country from pre-Columbian times to recent
historical times. It establishes that any archaeological and paleontological materials
found are domain of the State with jurisdiction at the finding site.
National Law No. 25,916. Household Waste Management. Establishes the minimum
assumptions for management of household waste.

National Law No. 26,190. Renewable Energy Sources. Incentive measures for
production of electric power from renewable resources.

Law No. 26,305. Convention for the Protection and Promotion of the Diversity of
Cultural Expressions. Argentina adherence.

8.2 PROVINCIAL LEGISLATION ON ENVIRONMENT AND ON LABOR

Santa Cruz Provincial Constitution, Article 52. Claims eminent domain of the Province
over natural resources, renewable or not, covering the ground, underground, adjacent
sea, coasts, sea bed, continental shelf and air space, and over minerals and fossils,
especially hydrocarbon reservoirs, fishing resources and energy sources. Article 73
specifies the right to enjoy a healthy environment.

Law No. 786, as amended by Laws 2,549 and 2,580. Protection of Natural Heritage.
Regulates the protection of Provincial Parks, Natural Monuments and Provincial
Reserves. Prohibits in them any economic exploitation.

Law No. 949. Workplace Health and Safety. Approves the Health Code applicable to
industrial activities that may affect public health and complementary regulations.

Law No. 1,313. Air. Adheres to National Law No. 20,284, without regulating with any
specific local parameters.

Law No. 1,451 as amended by Laws 2,480; 2,625 and 2,701. Provincial Water Code.
Regulates the study, use and conservation of non-maritime provincial public waters,
except private waters which are subject to provisions issued by competent authority.
CAP (Provincial Agrarian Council) Resolution No. 988/2002 designates the Provincial
Department for Water Resources, which depends on the Provincial Agrarian Council,
as enforcement authority for the Law. In addition, Ruling No. 4/1996 of the Provincial
Department for Water Resources regulates the protection of water resources,
establishing a table of parameters and permitted discharge levels, quality standards
for water sources, sampling techniques and analysis methods.

Law No. 229. Soils. Regulates soil conservation and use of provincial natural resources.
Law No. 1,427. Wildlife protection. Establishes the responsibility of the Province for
creating nature refuges and sanctuaries; fostering raising in captivity; establishing

43

May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

hunting provisions, zones, seasons and bans; and controlling harmful species. It
enables the enforcement authority to declare as protected any endangered wild
animal species. Decree No. 468/1995 designates the Provincial Agrarian Council as
enforcement authority for the Law.

Law No. 2,472. Protection of Cultural Heritage. Defines as integral assets for the law
any that “...due to their exceptional value from the standpoint of history, art and
science, deserve to be preserved and known by the population over generations, as
permanent features of the identity of Santa Cruz” and classifies as part of the Heritage
any monuments, historical sites, archaeological and paleontological sites.

Law No. 2,658, as amended by Law 2,792, which amends Articles 4 and 6 of Decree
No. 7/2006. Environmental Impact Assessment. Establishes a clear, precise outline for
Environmental Impact Assessment, from the presentation of the Manifesto of
Environmental Impact to the securement of the Statement of Environmental Impact.
Law No. 2,567, as amended by Law No. 2,703 and Regulatory Decree No. 712/2002.
Hazardous Waste. Establishes guidelines for generation, manipulation, transportation
and final disposal of Hazardous Waste in the Province. SSMA (Sub-secretariat of
Environment) Rulings No. 2/2002 and 3/2002 approve the list of basic requirements
of the Provincial Registry of Hazardous Waste Generators, Transporters and Operators.
SSMA Ruling No. 4/2002 creates the Provincial Registry of Technologies to be
Implemented for Hazardous Waste Treatment.

Law No. 2,829. Household Waste. Adheres to National Law No. 25,916. Prohibits
disposal of household waste in open dumps. Establishes responsibility of municipalities
regarding collection and transportation of waste. Ruling No. 183-SMA/2007. Opens
registration of Urban Solid Waste Operators, created in Provincial Law 2829.

8.3 LEGISLATION ON POWER

SE (Secretariat of Energy) Resolution No. 304/99. Conditions and requirements to be
fulfilled by owners of wind facilities for power generation to enter the MEM
(Wholesale Electricity Market). Requires companies to conduct the Environmental
Impact Assessment for the project, considering the parameters of the natural system
and the social system, in accordance with the method provided in Resolution No.
149/90, in points 4.2.4 (Preliminary diagnosis of the environmental system); 4.2.4.2
(Natural Sub-system) and 4.2.4.3 (Social Sub-system).

National Electricity Regulatory Agency (ENRE)

ENRE Resolution No. 178/07. Establishes the minimum contents for the
Environmental Management Plan.

ENRE Resolution No. 197/11, as amended. Requires MEM (Wholesale Electricity
Market) generating companies to prepare an implement an Environmental
Management System (SGA).

ENRE Resolution No. 555/2001, as amended. Establishes minimum contents for the
Plan and the Environmental Management Manual for generators, transmitters and
distributors. Requires that they implement and certify an Environmental Management
System which includes programs for i) solid and semisolid waste management, ii)
liquid effluent and atmospheric emission management, iii) prevention of
environmental emergencies and iv) monitoring and recording environmental
parameters and emissions and discharges of different kinds.

44

May 26, 2017
[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

9 IDENTIFICATION, DESCRIPTION AND EVALUATION OF
ENVIRONMENTAL IM PACTS

9.1 PROJECT ACTIONS WITH POTENTIAL IM PACT
Firstly, any tasks to be performed during the different phases of the Wind Farm Project and
which might affect the environment are identified.

9.1.1 CONSTRUCTION PHASE

May 26, 2017

Earthworks related to construction of foundations, crane pad,
temporary/permanent installations, Temporary Waste Area,
supply/equipment storage area, trenching, sewage treatment
system, among others. Includes temporary or permanent disposal of
material produced by earthworks.

Circulation and operation of heavy equipment (excavators, loaders,
bulldozers, etc.), trucks and cranes for movement of materials and
supplies (includes concrete mixers), trucks and cranes for installation
of wind turbines, and light vehicles for transportation of personnel.

Operation of equipment to generate electricity as a source of power
to support construction work.

Mounting wind turbines, construction of principal substation,
control and maintenance building, sewage treatment system, among
others.

Clearing the site involving removal of vegetation cover.

Actions to reclaim the landscape in order to mitigate impacts when
work is completed on foundations, trenching and internal roads.

Involves inadequate management of solid and semisolid waste: iron
(scrap), household (food, packaging, etc.) and hazardous (grease or
any solid contaminated with hydrocarbon derivatives); hazardous
liquid waste (fuel, vehicle and transformer oil) and wastewater from
toilets (blackwater) and dining / kitchen facilities (greywater).

Activities tending to improve ground resistance to transit by
improving its load capacity.

Activities tending to improve ground resistance to transit by
improving its load capacity.

Table 33. Construction Phase activities with impact.

45
r*, Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

9.1.2 OPERATION AND M AINTENANCE PHASE

Light vehicle circulation during general maintenance tasks or
circulation and operation of trucks/cranes during annual
maintenance or repairs due to contingencies to the wind turbines.

Presence of all permanent facilities at the wind farm: wind turbines,
main substation, control and maintenance building, among others.

Wind turbine operation and maintenance tasks.

Involves inadequate management of solid and semisolid waste: iron
(scrap), household (food, packaging, etc.) and hazardous (grease or
any solid contaminated with hydrocarbon derivatives); hazardous
liquid waste (fuel, vehicle and transformer oil) and wastewater from
toilets (blackwater) and dining / kitchen facilities (greywater).

Benefits to Quality of Life of persons as a result of the use of wind
turbines as a clean source for electric power generation.

Table 34. Operation and Maintenance Phase activities with impact.

9.1.3 CLOSURE PHASE

Tasks to dismantle and remove wind turbine parts. Includes
dismounting parts and placing on transportation vehicles.

Circulation and operation of heavy equipment (excavators, loaders,
bulldozers, etc.), trucks and cranes for removing scrap and
demolition residues.

Actions to reclaim the landscape in order to mitigate impacts when
work is completed on foundations, trenching and internal roads.

Involves inadequate management of solid and semisolid waste: iron
(scrap), household (food, packaging, etc.) and hazardous (grease or
any solid contaminated with hydrocarbon derivatives); hazardous
liquid waste (fuel, vehicle and transformer oil) and wastewater from
toilets (blackwater) and dining / kitchen facilities (greywater).

Loss of benefits to Quality of Life of persons as a result of the use of
wind turbines as a clean source for electric power generation.

Excavation, removal of wind turbine foundations and removal of

46
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

main substation / other facilities.

Creation of unemployment due to dismissal of direct personnel and
reduction of jobs at service companies related to the Wind Farm.

Table 35. Closure Phase actions with impact.

9.2 POTENTIALLY IM PACTED ENVIRONMENTAL FACTORS

According to the above description of the physical and inert, biotic and socioeconomic
settings, the following factors and subfactors have been identified in the receiver system,

which may be affected by Project actions.

Air Air quality Perception through the senses of particulate
matter and combustion gases. Includes effect of
Greenhouse Gases on the ozone layer.

Water Surface water | Effect on surface water resources, both
permanent (watercourses, ponds and lakes) and
temporary (lowlands and runoff).

Ground Effect on phreatic level and water extraction for
water preparing concrete.

Topography Effect on landforms.

Edaphology Chemical or physical alteration of soil surface

Ground horizon.

Erosion Degradation and conveyance of soil or rock
caused by different agents (wind, water,
temperature, human activity, etc.)

Restriction to | Limitation of land use as a result of Project

May 26, 2017

land use activity.
Quality of Effect on quality of habitat,
habitat understood as environmental
capacity to provide
Shrub appropriate conditions for
stratum persistence of an individual
and/or a population.
Bio Effect on diversity of
diversity specimens present in the
Vegetation Project Area.
Endangered Effect on endangered species
species according to Red List and IUCN
classifications.
47
[ Technical Study for Environmental Impact Assessment
YG Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Herbaceous
stratum

Quality of Effect on quality of habitat,
habitat understood as environmental
capacity to provide
appropriate conditions for
persistence of an individual
and/or a population.

Bio Effect on diversity of
are specimens present in the
diversity Project Area.
Endangered Effect on endangered species
species according to Red List and IUCN
classifications.

Vegetation in
protected
natural areas

Effect on plant species present in Protected
Natural Areas near Project Area.

Wildlife

Mammals

Effect on behavior of individuals
in response to external stimuli
from the environment. Includes
migration, adaptation, feeding
and breeding habits, among
others.

Behavior

Effect on quality of habitat,
understood as the ability of the
environment to provide
appropriate conditions for
persistence of an individual
and/or population. Includes
actions on sites used for shelter,
feeding and breeding.

Quality of
habitat

Biodiversity | Effect on diversity of specimens
present in the Project Area.

Endangered | Effect on endangered species
species according to Red List and IUCN
classifications.

Birds

Effect on behavior of individuals
in response to external stimuli
from the environment. Includes
migration, adaptation, feeding
and breeding habits, among
others.

Behavior

Quality of Effect on quality of habitat,
habitat understood as the ability of the
environment to provide
appropriate conditions for
persistence of an individual
and/or population. Includes
actions on sites for shelter,
feeding and breeding.

May 26, 2017

48
ys

Technical Study for Environmental Impact Assessment

Cafiadon Leon Wind Farm

Ty Pr]

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

Biodiversity

Effect on diversity of specimens
present in the Project Area.

Endangered
species

Effect on endangered species
according to Red List and IUCN
classifications.

Reptiles /
Amphibians

Behavior

Effect on behavior of individuals
in response to external stimuli
from the environment. Includes
migration, adaptation, feeding
and breeding habits, among
others.

Quality of
habitat

Effect on quality of habitat,
understood as the ability of the
environment to provide
appropriate conditions for
persistence of an individual
and/or population. Includes
actions on sites for shelter,
feeding and breeding.

Biodiversity

Effect on diversity of specimens
present in the Project Area.

Endangered
species

Effect on endangered species
according to Red List and IUCN
classifications.

Wildlife in
protected
natural areas

Effect on wildlife species present in Protected
Natural Areas near Project Area.

Landscape Visual impact | Effect on visual perception of the permanent
population living near the project area and
occasional passers-by.

Personnel Personnel Effect on personnel psycho-physical health and

hired health job-related workplace hazards.

Direct and Effect on local or regional population’s
indirect employment as a result of job source
employment | development.

Noise Effect on health and quality of life of nearby

Health of disturbing the | population related to noise disturbance and the

nearb neighborhood | psycho-physical stress caused by it.

Y (RAM 4062)

May 26, 2017

49

[ Technical Study for Environmental Impact Assessment
we : u
A Cafiadon Leon Wind Farm
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
population Other effects | Effect on health of nearby population caused by
on population | exposure to external agents such as suspended
health particulate matter, increased traffic,
electromagnetic fields, shadow flicker, among
others.
Socio- Economic Effect on regional economy with modification of
economic activity flow of income.
setting
Cultural Effect on cultural, historical, archaeological and
heritage paleontological resources.
Electricity Effect on local and regional electricity
infrastructure. Includes construction of a
connection HVL, change in regional installed
capacity and consequent change in energy mix.
Infrastructure | Roads Effect on land transportation infrastructure
including national or provincial routes, byroads,
etc. Includes variation in traffic flow, changes in
thoroughfares, among others.

Table 36. Impacted factors and subfactors.

9.3 METHODOLOGY FOR IM PACT ASSESSM ENT
The methodology used for impact assessment was based on Conesa Fernandez Vitora - Guia
metodoldgica para la evaluacion del impacto ambiental, 1997). It involved preparing a double
entry matrix or cause-and-effect matrix, where columns are environmental factors and rows
are impacting actions.

Impact Importance is a qualitative assessment which results from the degree of incidence or
intensity of the alteration and the characterization of the effect, which involves a series of
qualitative attributes such as extent, type of effect, time to manifestation of impact,
persistence, reversibility, recoverability, synergy, accumulation and periodicity. These factors
were individually assessed by the multidisciplinary team as specified below. The meaning of
these factors is described below.

1. Sign. The beneficial (+) or detrimental (-) effect of the different actions impacting the factors
considered.

2. Intensity (IN). The degree of incidence of the action on the factor, i.e., degree of destruction
on the factor.

3. Extent (EX). The theoretical area of influence of the impact with relation to the surroundings
of the project with relation to percentage of surrounding area where the effect is felt.

4. Moment (MO). Time to manifestation of impact, or moment, is the time between the
occurrence of the action and the beginning of the effect on the environmental factor
considered.

50
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

5. Persistence (PE). Estimated time for which the effect will last - from the moment it appears
to the moment when the affected factor would recover its original condition. Persistence is
independent of reversibility.

6. Reversibility (RV). The possibility of returning by natural means to the initial conditions that
existed prior to the impacting action, once said action stops acting on the environment.

7. Recoverability (MC). The possibility of reconstruction, total or partial, of the factor affected
by the project, i.e., the possibility of returning to the original conditions prior to the effect, by
means of human intervention (corrective actions).

8. Synergy (SI). Reinforcement among two or more single effects. The full effect caused by
actions occurring simultaneously is greater than the effect that would be expected if the
actions causing them were independent rather than simultaneous.

9. Accumulation (AC). The progressive increase in the effect when it persists continuously or
when the action causing it is repeated.

10. Periodicity (PR). Regularity of the effect. May be cyclical or recurrent (periodical effect),
unpredictable over time (irregular) or constant over time (continuous effect).

he following Table shows the variation for each of the above items.

SIGN
Beneficial effect +
Damaging effect -
EXTENSION (EX) (area of influence)

Isolated 1
Partial 2
Extensive 4

otal 8
Critical (44)

PERSISTENCE (PE) (Permanence of the effect)
Fleeting 1
Temporary 2
Permanent 4
SYNERGY (SI) (Reinforcement among single effects)
No synergy (single) 1
Synergic 2
Highly synergic 4
EFFECT (EF) (Cause-effect relationship)

Indirect (secondary) 1

51
May 26, 2017
re - -
/ A Technical Study for Environmental impact Assessment Ty Pr
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
Direct 4
RECOVERABLLITY (M C) (Reconstruction by human action)

immediately recoverable 1

Recoverable inthe medium term 2
Mitigable 4

irrecoverable 8

INTENSITY (IN) (Degree of destruction)

Low 1
Medium 2

High 4
Very high 8

otal 12

MOMENT (MO) (Time to manifestation of impact)

Long term 1
Medium term 2

immediate 4
Critical (44)

REVERSIBILITY (RV)
Short term 1
Medium term 2
Irreversible 4
ACCUM ULATION (AC) (Progressive increase)
Single 1
Accumulative 4
PERIODICITY (PR) (Regularity of effect)

Trregular or discontinuous 1
Periodical 2
Continuous 4

Table 37. Assessment of the impact importance

Impact Importance (I). Each subfactor is analyzed by means of matrices regarding the
potentially impacting actions, using the following equation:

I= +(3 XIN+2xEX+MO+PE+RV+SI+AC+EF+PR+MC)

Equation 01. Calculation of Impact Importance (1).

52
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Weighted Impact Importance (IP). In order to determine the relative importance of each
subfactor with respect to the other subfactors analyzed, a base of 1000 importance units (UIP)
is considered for the total subfactors. This 1000 UIP basis is used to weight each subfactor.

The weighted value for each environmental subfactor arises from the analysis performed by
the multidisciplinary team based on the field survey and experience with similar work. As a
reference, the weighting range used in UIP and its meaning regarding its degree of importance

in the framework of potential project effects is provided below.
Weighting Degree of
range (in importance
UP) Development
0 to 30 Low Subfactor with low or null probability of being affected by
impacting project actions.

31 to 70 Medium Subfactor with probability of being affected by impacting
project actions.

71 to 100 High Subfactor with high probability of being affected by
impacting project actions or with high environmental
sensitivity.

Table 38. Weighting ranges.
Dividing each weight by the 1000 UIP base provides the Weighted Percentage for each

subfactor.

subfactor UIP
1000

Equation 02. Weighted Percentage.

weighted% =

The Weighted Percentage is applied to each Impact Importance value, providing Weighted
Impact Importance.

IP = weighted % x I
Equation 03. Weighted Impact Importance.

Calculating Impact Analysis Matrices. For each Project Phase, firstly, each box in the matrix is
completed with the values obtained by applying Equation 01 to the impact analysis of each
impacting action (rows) on each subfactor (columns). According to this equation, I values may
range from a minimum of 13 to a maximum of 100. Secondly, equations 02 and 03 are applied
to obtain IP.

To sum up, the Impact Importance (1) value obtained for the impacting action on the subfactor
is placed in the first column of each Individual Effect Matrix for each subfactor. Weighted
Impact Importance (IP) is placed in the second column (in the box contiguous to the I value).
When all boxes have been filled, they are assigned a color representing degree of severity of
the effect (positive/negative) of the action on the subfactor (see Appendix 11 - T-EIS) using
the colors specified below.

53
May 26, 2017
[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm AY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

The following are added on the Impact Analysis Matrices:

i. Impact Importance (I) values of rows and columns.
+ Sum of values per row provides accumulative impact of action on the
different subfactors.
* Sum of values per column provides the effect of different impact actions on
the subfactor.
ii. | Weighted Impact Importance (IP) values of rows and columns
* Sum of values per row provides weighted accumulative impact of action on
the different subfactors.
* Sum of values per column provides the weighted effect of different impact
actions on the subfactor.

9.4 RESULTS OF ENVIRONM ENTAL ANALYSIS M ATRICES

To facilitate visualization of the results provided by the impact analysis matrices, we have
created tables showing absolute percentages obtained for each Project Phase, and showing
whether the effect is NEGATIVE (harmful) or POSITIVE (beneficial).

9.4.1 CONSTRUCTION PHASE

Positive

Negative

13.8% Negative
13.4% Negative
10.2% Negative
8.8% Negative

54

May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF]

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar
6.0% Negative
5.3% Negative
1.3% Negative

Table 39. Impacting actions according to contribution to absolute global impact during
Construction Phase

Positive
Negative
13.9% Negative
13.1% Negative
11.8% Negative
8.0% Negative
7.1% Negative
4.7% Negative
Negative

Table 40. Impacting actions according to contribution to absolute global impact (weighted)
during Construction Phase

Analysis of the above tables shows that in both absolute and relative terms, the greatest
percentage of impacting actions is negative (71.32%in the absolute analysis and 61.11%in the
weighted analysis). It should be noted that these impacts are fleeting in persistence and short-
term because they are related to the duration of construction work. The percentage increase
in positive values from one analysis to the other is related to the high assessment value
assigned to subfactors such as Behavior (of mammals and birds) during their weighting.
Therefore, the positive effect of the impacting action of restoring affected land noticeably
increases its percentage of influence compared to the other impacting actions. This reflects the
Company's commitment to performing restoration and reclamation activities upon completion
of the Construction Phase.

55
May 26, 2017
[ese Technical Study for Environmental Impact Assessment | ,,
A Cafiadén Leon Wind Farm LY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
9.4.2 OPERATION AND MAINTENANCE PHASE
Impacting actions Absolute Effect
contribution
Yoof
impacting
action
Use of wind power sources 36.49% Positive
Presence of permanent installations 21.55% Negative
Operation of wind turbines 20.98% Negative
Thadequate waste management 13.51% Negative
Vehicle circulation and operation 7.47% Negative

Table 41, Absolute Impacting actions according to contribution to global impact during
Operation and Maintenance Phase

Impacting actions Absolute Effect
contribution
Yoof
impacting
action

Use of wind power sources 38.85% Positive

Presence of permanent installations 27.39% Negative

Thadequate waste management 14.91% Negative

Operation of wind turbines 13.04% Negative

Vehicle circulation and operation 5.81% Negative

Table 42. Relative Impacting actions according to contribution to global impact during
Operation and Maintenance Phase

Analysis of the Operation and Maintenance Phase shows that weighting the factors does not
cause a major change on the absolute analysis, which indicates that there was a correct

tendency during the assessment of the different subfactors and in the analysis of the influence
of impacting actions on them. It also shows the positive impact of the wind farm startup as a
source of alternative energy replacing fossil fuels or hydroelectric sources (36.5% in the
absolute analysis and 38.9% in the relative analysis). Regarding negative actions, the most
important are related to the presence of facilities, given their proximity to thoroughfares, and
wind turbine operation, given its influence on most of the subfactors affected by this type of
project.

56
May 26, 2017
Cafiadon Leon Wind Farm

r ““Yf Technical Study for Environmental Impact Assessment

Client: YPF Energia Eléctrica S.A.

ET

TIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

9.4.3 CLOSURE PHASE
Impacting actions Absolute Effect
contribution
Yoof
impacting
action

Reclaiming affected land 34.91% Positive

Dismantling wind turbines 27.75% Positive

Thadequate waste management 11.56% Negative

Use of wind power sources 10.68% Negative
Unemployment 9.03% Negative

Vehicle circulation and operation 5.51% Negative
Demolition / removal of foundations and permanent 0.55% Negative

facilities
Table 43. Absolute impacting actions according to contribution to global impact during
Closure Phase.
Impacting actions Absolute Effect
contribution
Yoof
impacting
action

Reclaiming affected land 30.99% Positive

Dismantling wind turbines 28.69% Positive
Thadequate waste management 12.17% Negative
Unemployment 11.38% Negative
Use of wind power sources 10.35% Negative
Demolition / removal of foundations and permanent 3.29% Negative

facilities

Vehicle circulation and operation 3.14% Negative

Table 44, Relative impacting actions according to contribution to global impact during

Closure Phase.

Due to the fact that during the Closure Phase, actions tending to revert effects will be
performed, or sources that generate impacts will cease to exist, the actions with greatest
percentage effect are positive: reclaiming affected land and dismantling wind turbines. The
positive actions have a major contribution because the Project does not involve large
installations which are difficult to dismount, and the Company has planned them with the aim

May 26, 2017

[ Technical Study for Environmental Impact Assessment
1A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

of enabling Project Area restoration to its original condition. Action with negative effect is the
same in both analyses, and related to inadequate waste management.

Finally, in the analysis of effects on subfactors during Closure Phase, Direct and Indirect
Economic Activity and Employment stand out as being most affected (both positive). Although
wind farm closure means the end of jobs, dismounting the equipment creates an economic
flow in the region. Moreover, the existence of other wind farms is considered to indicate that
service companies created in the region will relocate to provide services to other similar
enterprises. The other subfactors in order of importance in the weighted analysis are related
to environmental reclamation actions which have a positive effect on the subfactors Quality of
Habitat in herbaceous and shrub strata, birds and mammals. The negative effects on
subfactors are related to the activities to be performed during construction work (personnel’s
health and diffuse emissions affecting air quality) in a similar manner to those analyzed in the
Construction Phase.

58
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

10. ENVIRONM ENTAL M ANAGEM ENT

Guidelines of the Environmental Management Plan (“PGA”) for Cafiadén Leon Wind Farm are
provided.

The Environmental M anagement Plan should be considered as a dynamic tool for each project
phase, and should incorporate the conclusions of the study and environmental impact
assessment, as well as experience gained during wind farm construction and operation.

The programs included in this Environmental Management Plan are minimum requirements,
which should be understood and supplemented with the safety and environment regulations
issued by YPF Energia Eléctrica S.A. (“YPF EE”) and its controlling company YPF S.A.

Impact prevention and mitigation actions for all Project Phases are provided below.

10.1 PREVENTIVE M EASURES
Air factor

Construction Phase and Closure Phase

* If necessary, roads and areas will be moistened to prevent generation of particulate
matter in suspension. The water used to moisten the roads will be provided from
authorized sources.

Water factor
Construction Phase

* Roads and drain construction shall be adequately planned to avoid affecting runoff and
temporary accumulations. Trenches for cables shall be covered promptly.
* Request permission from the provincial environmental authority to extract well water.

Ground factor
Construction Phase

* Plan construction of easements using existing roads and minimizing intervention on
new sites.

* To enter and leave the Project Area, only preexisting access and service roads not
wider than 6 meters shall be used, in accordance with SE Resolution No. 546/99. Such
roads will be refurbished for such purpose. Throughout the Construction Phase, free
circulation along roads and byways shall be ensured, minimizing any obstruction.

* Changes to topography shall be kept to a minimum during construction of internal
roads.

* Trenches for laying cables and excavations for foundations shall be covered promptly.

¢ Notify other users of the project area (private parties using the area for livestock
activities) in advance regarding scheduled tasks.

* Place safety signs warning of construction work near sites where work will be
performed.

Operations Phase
* Maintenance of perimeter fencing at sites where there is a risk of electric shock, to
prevent animals from entering.

59
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Construction Phase, Operations Phase and Closure Phase

* Vehicle maintenance shall be performed outside the Project Area. If such tasks were
performed within the project area, the ground must be protected with medium-
density polyethylene sheeting.

+ Any vehicles entering the Project Area shall be in perfect maintenance condition,
thereby preventing potential fuel and/or oil spills.

* Have in place procedures for entering / circulating in the project area to indicate
mandatory closing of gates and maintenance of cattle guards to prevent livestock from
getting out.

* Any loose animals in the project area shall be reported to site owners.

Vegetation factor
Construction Phase

* Any unnecessary clearing, cutting bushes for firewood and intentional effects on
autochthonous vegetation shall be prohibited.

Operation Phase

* Fixed installations, vehicles and transformer equipment shall be equipped with
approved fire extinguishers, in accordance with regulations in force.

Closure Phase

* Perform reclamation using the species identified in the Environmental Baseline. Ensure
adequate growth.

Construction Phase, Operations Phase and Closure Phase

* Due to the frequent strong winds in the area, if any welding is to be performed,
maximum precautions must be taken to prevent sparks from scattering.

* Moving personnel and machinery outside work areas and roads shall not be allowed,
in order to avoid any unnecessary effects on the herbaceous stratum. If strictly
necessary, circulation shall be over the vegetation in order to minimize the effects on
the environment.

* Vehicles involved in construction work shall be parked in previously established and
identified areas at the access to the Project Area, far from any kind of flammable
substance.

Wildlife factor
Construction Phase

* Birds will be monitored at different times during the project in order to identify any
trends and take corrective action if necessary.

* Avoid construction work during breeding season.

* Control noise emissions from electricity generating equipment by performing
preventive maintenance tasks.

* Endeavor not to intervene on sites where there is a large number of burrows.

60
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

* Prepare an adequate plan prior to beginning construction to ensure the smallest
possible intervention on the project area.

Operation Phase

* Have perimeter fencing in place and maintain it adequately to reduce the risk of
electrocution to species.

* Birds will be monitored during the different project phases in order to identify any
trends and take corrective action if necessary.

Construction Phase, Operations Phase and Closure Phase

* Contractors will be required to present their Vehicle Technical Verification certificates
with the aim of reducing diffuse emissions of combustion gas and noise from vehicles

lacking maintenance.

* Company personnel, contracted personnel and/or third parties shall be educated

regarding specific subjects of waste management, safety and health, and environment.

* Intentional effects on existing livestock and autochthonous wildlife shall be forbidden.

Hunting shall not be allowed in the project area.

* Tf any livestock is present, it must be kept out by using appropriate equipment (electric

‘encing or protective fencing) and livestock owners shall be notified.

Landscape factor
Construction Phase and Closure Phase

* During summer months, moisten any ground where a lot of particulate matter is
generated.
* Place a sign on the road to warn of presence of suspended dust.

Construction Phase, Operation Phase and Closure Phase

* If waste could be carried by the wind (cardboard, paper, packing tape, etc.), containers
should be covered to prevent waste from flying away.

Socioeconomic factor
Construction Phase

* Personnel shall be trained in the procedure of notification in case of archaeological /

paleontological findings.

* Provide adequate marking of the HVL for air traffic.

* Install equipment at a distance of not less than TWO HUNDRED METERS (200m) from
roads under national or provincial jurisdiction.

Construction Phase and Closure Phase
* Avoid any construction activities during resting hours and at night.
Construction Phase, Operations Phase and Closure Phase
* Livestock must have permanent uninterrupted access to the different parts of the
land; access to fields used for grazing shall not be blocked. Ensure adequate

61
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

maintenance and closure of fences and gates. New gates shall be provided at sites
where the new HVL layout breaches existing fencing. These gates shall be painted in a
special color, to be determined.

* For fences running parallel to the HVL, all wires in the fence shall be grounded and
sectioned appropriately in order to prevent dangerous induced voltage, as provided in
part 8 of ENRE Resolution No. 444/06.

* All personnel involved in Construction, Operations and Maintenance, and Closure tasks
shall follow work procedures as established by YPF S.A.

* Any vehicles entering the Project Area shall be in perfect maintenance conditions,
thereby preventing potential fuel and/or oil spills.

* Contractors will be required to show their Vehicle Technical Verification certificates in
order to reduce diffuse emissions of combustion gas and noise from vehicles lacking
maintenance.

* Moisten roads during summer.

Operational Phase

* Ensure that any electrostatic or induced coupling voltage either in normal or in
emergency situations on the lower service voltage line do not damage its equipment,
its connected loads, its personnel or third parties, as provided in part 8 of ENRE
Resolution 444/06.

* Perform periodical maintenance of Grounding of objects that conduct electricity to
prevent any electrical discharges that could affect potential passers-by.

10.2 MITIGATION M EASURES
Water factor

Construction Phase

* Agree on a construction plan with the owners of livestock within the Project Area to
avoid disturbing their usual activities.

Closure Phase

* As part of the Closure Plan, no intervened runoff shall be left.
Ground factor
Construction Phase and Closure Phase

* Construction time shall be minimized.

* The least possible amount of earthworks shall be performed (given the relief
conditions), respecting preestablished measurements and dimensions.

* Given the flatness of the site, earthworks for adapting access and service roads shall
be minimal, avoiding levelling or cutting grades, and performing work only on the
strips of paths to be removed, avoiding at all times extending work beyond those
limits, either by machinery circulating and/or spills of leftover material.

* Soil shall be collected and stored according to identified edaphic horizons. It shall be
covered with medium density polyethylene sheeting to prevent it from being carried
away by the wind.

62
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

Operation Phase

* In the event of a spill of hazardous substances, the spill shall be contained and the
affected area remediated by cleaning up the spill and sending any contaminated
material to the Temporary Waste Storage Area. A container of absorbent powder,
sand or diatomite shall be available to spread on the spill, as well as a plastic shovel to
collect the soil affected and store it in a 200-liter covered container.

Vegetation factor
Construction Phase, Operations and Maintenance Phase and Closure Phase

* Any installations liable to cause explosion or fire shall have an adequate fire
prevention system or sensor installed, and all areas shall be equipped with fire
extinguishers appropriate for electrical incidents.

Wildlife factor
Operations and Maintenance Phase

* Project Area shall be inspected in order to identify any potential (i) waste
accumulation sites that could attract birds of prey and/or carrion eaters; (ii) sites with
temporary accumulations of water that could attract species that would use them as
nesting and/or feeding sites; (iii) presence of nests at the top of wind turbines
(gondolas).

Construction Phase, Operations and Maintenance Phase and Closure Phase

* Throughout the different project phases, birds will be monitored in order to identify
any trends and take corrective action if necessary.

Landscape factor
Operations Phase

* The tips of the blades shall be painted with reflective paint so that they stand out both
to birds and to aircraft. Anti-reflective paint shall be used on the blades to reduce the
reflection from them on very bright days.

Socioeconomic factor
Construction Phase

* A Plan for Transportation of Equipment shall be prepared jointly with competent
highway authorities in order to prevent risk of accidents during transportation of wind
turbines.

* Electrical installation parts, in particular for overhead power lines, shall be designed
using standardized materials and specifications in order to prevent or limit the
occurrence of phenomena that disturb the electromagnetic field (no sharp angles;
finishing shall be neat; clamps properly adjusted, etc.).

* Calculate safety distances in accordance with part 7 of ENRE Resolution 444/06.
Submit calculation log, results and conclusions to the competent provincial
environmental authority prior to beginning Construction Phase.

63
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : . u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

* Calculate external stress as provided in part 10 of ENRE Resolution 444/06. Submit
calculation log, results and conclusions to the competent provincial environmental
authority prior to beginning Construction Phase.

Construction, Operation and Maintenance, and Closure Phases

* Have a Contingency Plan in place considering rescue of personnel that may suffer an
accident at upper levels, and have the means to attend to an injury due to falling from
a height or electric shock.

* Before energizing the HVL and starting up the wind farm, they must be ensured to be
in perfect condition for operation. For such purpose, a series of operations shall be
performed including, among others, verification of compaction in foundations,
condition of circulation along corridors for future maintenance, verification of
grounding, etc.

* All safety requirement shall be met, such as warning signs, permanent communication,
verification of use of safety equipment by personnel, coordination of teams, etc.

10.3 RESTORATION M EASURES
Actions for the restoration of affected sites to be performed during the Closure Phase with the
aim of minimizing any environmental impacts are listed below.

* Preliminary environmental evaluation to ensure there are no signs of environmental
liabilities.

* Restoration of geomorphology in the area by filling any trenches and ditches (former
base foundations), respecting the lithological profile.

* Creation of conditions to foster natural recovery of the vegetation in the area,
including scarification of the ground and planting native species, taking into account
the distribution, cover and diversity of species identified in the Baseline Study.

* Any roads no longer needed after the Closure Phase shall be restored to their natural
state, to the maximum extent possible.

10.4 RESTORATION M EASURES FOR ENVIRONM ENTAL LIABLITY

If the preliminary environmental evaluation at the beginning of the Closure Phase shows
existence of any environmental liabilities, action shall be taken in consequence to restore any
affected sites in accordance with the regulations in force.

10.5 WORKPLACE HEALTH AND SAFETY AND ENVIRONM ENTAL M ANAGEM ENT
SYSTEM

As provided in ENRE Resolution 555/01, once the Operations Phase begins, the Wind Farm will
implement and certify a Workplace Health and Safety and Environmental M anagement System
pursuant to international standards. Accordingly, the Workplace Health and Safety and
Environmental Management System Manual shall include i) organizational structure, ii)
planning activities; iii) responsibilities; iv) emergency prevention program; v) practices,
procedures and processes, and vi) resources for developing, implementing, reviewing and
maintaining the Workplace Health and Safety and Environmental Management Policy.

64
May 26, 2017
re - -
Technical Study for Environmental Impact Assessment "W
A Cafiadon Leon Wind Farm

ient: YPF Energia Eléctrica S.A. ETIA PECL 001/17
uthor: Scudelati & Asociados S.A. www.scudelati.com.ar

ra

0.5.1 RISK M ANAGEM ENT AND EM ERGENCY PREVENTION PROGRAM

he Wind Farm will have in place a general risk management and emergency prevention
rogram for any activities performed. The program is mandatory for both company personnel
ind contractor personnel.

he aim of the risk management and emergency prevention program is to reduce construction
ind operation risks to a tolerable, manageable level, from the standpoints of both safety and
nvironment.

A evn DDoA ke

he pillars of the emergency prevention program are the following:

* — Industrial process risk management

* Preventive and Corrective M aintenance Program

* Registration and investigation of safety and environmental incidents and improvement
action management in a corporate GAMA tool.

* Health and Safety Plan

* Contingency Plan.

Any risks inherent to the processes are identified and managed according to the YPF SA.
corporate procedure “M anagement of Risks and Changes in Industrial Assets”. This procedure
classifies the different assets and projects according to risk level and defines mandatory
studies for each range. These studies identify the specific process risks for each activity, as well
as environmental and safety risks, and based on these, mitigatory measures are designed. The
procedure itself requires periodical validation of those studies.

he Plant Manager will be responsible for the Preventive and Corrective Maintenance
rogram, which shall be reviewed and updated annually. Records will be kept of compliance,
and such records will be audited at least once a year by YPF EE.

Any safety or environmental incidents with real or potential consequences will be recorded in
accordance with the YPF S.A. procedure “Incident investigation registration”. Basic causes will
be investigated with the aim of identifying them and managing preventive improvement
actions to prevent recurrence.

he Health and Safety Plan will be mandatory during the construction phase for all contractors,
who must follow the guidelines established in the YPF S.A. procedure “Health, Safety and
Environmental Requirements for Contractor Companies in Construction Projects.”

he Wind Farm will have in place a Health and Safety Plan for all its activities during the
operations phase, which must be within the framework of and YPF EE and YPF SA. global
programs and any applicable legal requirements. Records will be included in YPF EE and YPF
SA. procedures and specific instructions, and must include the following:

* Periodic training for employees and contractors
* Medical health check
* Issuance and control of work permits

* Facility safety inspection

* Regular audit of facility and procedural safety

* Program of safety and environmental meetings and committees
* Record and investigation of safety and environmental incidents

65
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

¢ Annual review of contingency plans
* Safety and environmental induction for new employees and contractors
* Updating of operational procedures
* Safety and environmental statistics.

10.5.2 MONITORING AND CONTROL PROGRAM

During the construction phase, daily monitoring shall be conducted of compliance with
guidelines and application of procedures, using the established control system (periodic
inspections, scheduled inspections and daily observations).

* Preventive Safety Observations:

A periodic and systematic verification system for compliance (by workers) with safe work
execution modes and compliance with safety standards. Its aim is early detection and
identification of any significant deviations that could create Unsafe Conditions in the
workplace and/or Unsafe Actions by personnel, in order to prevent them.

* Daily inspections:
Basic inspections to be performed on a daily basis, using Safe Task Analyses (STA).

66
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : u
A Cafiadon Leon Wind Farm

ient: YPF Energia Eléctrica S.A. ETIA PECL 001/17

ra

uthor: Scudelati & Asociados S.A. www.scudelati.com.ar

a)

11 ENVIRONM ENTAL M ONITORING PLANS

The aim of the Environmental Monitoring Plan is to evaluate environmental management,
identify any findings that will enable its optimization and correct any undesirable deviations. At
the same time, it seeks to comply with legal and regulatory requirements defined by provincial
enforcement authorities (Santa Cruz Secretariat of Environment) and national enforcement
authorities (Ministry of Energy and National Electrical Regulatory Agency - ENRE). In particular
ENRE Resolution 197/11 shall be applicable.
T

he following actions are provided in the Environmental Monitoring Plan:

Noise level measurement, according to IRAM standard 4062 (“Noises that disturb the
neighborhood”). These measurements will be made annually or after any
extraordinary natural phenomena (heavy rain or wind, lightning, etc.) which may have
affected the proper operation of equipment.
Vibration measurement. Compliance with IRAM standard 407/89, “Guidelines for
evaluation of human exposure to full-body vibrations” shall be verified periodically at
the perimeters of the sites. These measurements shall be made annually or when a
complaint is lodged by stakeholders.
Measurements of electric and magnetic field on the transmission line and the
transformer substation. These measurements shall be made on an annual basis, in
order to verify compliance with the M inistry of Energy and ENRE regulations in force.
Record of impact on birds. Due to the importance of the impact measured by the bird
registry, the frequency and scope of monitoring shall meet the recommendations
specified in the specialist report currently under preparation. In any case, this
monitoring shall be conducted at least annually.
Measurement of workplace noise, lighting, drinking water and any other factors
provided in the Law on Workplace Health and Safety and supplementary regulations.
These shall be performed annually in order to ensure compliance with the regulations
in force.
Measurement of impact on the community and stakeholders. Opinion surveys shall be
conducted periodically among the surrounding community and identified stakeholders
with the aim of learning of their opinions and adding them to Wind Farm
management.

11.1 AUDITING PROGRAM

In order to ensure compliance with internal and external regulations on environment and
safety, and to detect findings and opportunities for improvement to be managed, an Auditing
Program will be implemented. The following shall be conducted annually:

Internal audit on safety and environment
External audit on compliance with ISO standard 14,000
Inspection of compliance with legal environmental requirements.

11.2 MONITORING AFTER SITE CLOSURE
As part of site closure tasks, after wind farm life cycle ends, the following will be performed:

Monitor vegetation restoration
Monitor impact on birds, in accordance with recommendations in a specialist report.

67

May 26, 2017
[ Technical Study for Environmental Impact Assessment

A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar

12 COMMUNICATION ACTIONS

The communications program seeks to articulate the project with the social setting, mainly
authorities and community, with the aim of minimizing any potential conflict.

The following actions are defined:

* Use signs to clearly identify company name

* Provide advance notification to competent authorities and third parties that may be
affected by the construction work. Notification may be written or over the telephone;
in the latter case, communication shall be recorded in a log.

* Provide periodic notification to the environmental authority regarding progress in
construction work.

68
May 26, 2017
[ Technical Study for Environmental Impact Assessment
Parr : u
A Cafiadon Leon Wind Farm

Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
13 CONTINGENCY PLAN

National and provincial regulations require the Company to have in place a Contingency Plan
similar to the one used in other areas of operation.

The content of the procedure to be followed in case of contingencies provides guidelines on
the main actions to be taken in case of emergency. These guidelines shall be reviewed and
corrected whenever there are major changes to the initial conditions that caused it.

Appendix 05 is a YPF S.A. contingency plan specifying the calls to be made in case of
contingency in the Santa Cruz region. It provides a call procedure according to severity, for
emergency situations such as fire, spills, accidents, incidents, drills, well out of control, lost
persons, social conflict, sabotage and winter contingency, to which the initials CS are
appended to indicate that they correspond to the Cafiadén Seco site. Levels of gravity of
events related to each contingency are provided, as well as for light vehicle driving according
to the winter weather conditions. Finally, it contains the procedure for internal recording and
communication of the contingency.

69
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
14 EXECUTIVE SUM M ARY

his project was prepared by YPF Energia Eléctrica S.A. (hereinafter YPF-EE) in accordance
with requirements of Law No. 2,658 as amended by Law 2,792 which modifies Articles 4 and
6, and Decree No. 7/2006. This Project will be located near Cafiadén Seco, Puerto Deseado,
Santa Cruz Province.

he aim of the Project analyzed in this Technical Environmental Impact Study (T-EIS) is the
construction and startup of Cafiadon Leon Wind Farm, which consists of 30 V112-3,3 MW IEC
TA 50/60 Hz wind turbines, one transformer substation (SET) and one High Voltage Line (132
kV) to connect it. Given that wind turbine technology is currently undergoing rapid
development, as reflected in the improvement of the power that can be generated, the final
details of the wind farm have not yet been determined. Before final implementation of the
project, details will be provided on the definite technology to be implemented and the final
power to be delivered to the Wholesale Electricity Market (MEM). In order to enable project
evaluation, it is estimated that the Wind Farm will deliver approximately 100 MW rated
power. The length of the projected 132-kV high voltage line between the Wind Farm and the
connection to the 132-kV line linking the Santa Cruz Norte SET to Caleta Olivia, is
approximately 4.5 km.

During the Construction Phase, the project will increase local and regional demand of: (i)
services: accommodation for construction personnel, food, earthworks, transportation of
personnel, vehicle rental, vehicle repair, water supply, among others; (ii) supplies: construction
materials, electrical materials, fuel and oil, among others; (iii) labor: specialized personnel
(welders, electricians, engineers, mechanics, etc.) and technical personnel for mounting fixed
installations.

Once the Operations Phase begins, and given the sustainable character of the project, the
region will have a power resource that will enable consolidation of its energy mix by
diversifying generation sources. It should be highlighted that once wind projects are operative,
they are compatible with current land use in the project area (extensive livestock raising and
grain growing). Finally, it is important to note that this kind of project does not limit, modify or
affect the population’s microeconomy, but revalues the land use by using the wind resource,
which is generally underused.

The construction of this Wind Farm, along with the increase in projects on a regional scale, will
enable the development of wind farm maintenance service-providing companies, thereby
creating new jobs and specialties.

Given the type of project, after completing the Closure Phase, the risk of creating any
Environmental Liabilities that could affect the health of future generations is minimal.

Auditing tasks in the field

On May 12, environmental and social monitoring tasks were conducted in the project area to:

* Establish a biota baseline
* Obtain a soil sample.

On the environmental assessment using weighted impact assessment matrix

70
May 26, 2017
[ Technical Study for Environmental Impact Assessment
1A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17

Author: Scudelati & Asociados S.A. www.scudelati.com.ar

he methodology for impact assessment was based on Conesa Fernandez Vitora (Guia
metodoldgica para la evaluacién del impacto ambiental, 1997), using a double entry matrix,
called cause-and-effect matrix, where columns are environmental factors and rows are
impacting actions. Impact Importance is a qualitative assessment which results from the
degree of incidence or intensity of the alteration and the characterization of the effect. It
involves a series of qualitative attributes such as extent, type of effect, time to manifestation
of impact, persistence, reversibility, recoverability, synergy, accumulation and periodicity.
hese are individually assessed according to experience and project features evaluated in the
ield and compared to the literature and information provided by the Project Company.

in order to determine the relative importance of each subfactor in relation to the other
subfactors analyzed, a basis of 1000 importance units (UIP) is considered for total subfactors.
his 1000 UIP basis is used to weight each subfactor.

Conclusions

A Project of these characteristics can be seen to have positive potential for economic
development and improvement in quality of life of the population due to the use of a
renewable energy source. Moreover, given the dimensions of the Wind Farm project, it will
consolidate the diversification of sources in the current energy mix in Santa Cruz Province with
wind power, enabling sustainable development in the region. It should be highlighted that
proper implementation of prevention, mitigation and/or compensation actions will enable the
reduction of observed risks to critical factors such as birds.

71
May 26, 2017
[ Technical Study for Environmental Impact Assessment
A Cafiadon Leon Wind Farm WY PF |
Client: YPF Energia Eléctrica S.A. ETIA PECL 001/17
Author: Scudelati & Asociados S.A. www.scudelati.com.ar
15 REFERENCES

Asociacién Argentina de Especialistas en Estudios del Trabajo, Julio de 2005.
Caracterizacién Econdmica de la Provincia de Santa Cruz y la Perspectiva de un Nuevo
Perfil Productivo. 7° Congreso Nacional de Estudios del Trabajo.

Atienza, J.C., I. Martin Fierro, O. Infante, J. Valls y J. Dominguez. 2011. Directrices para
la evaluacion del impacto de los parques edlicos en aves y murciélagos (versidn 3.0).
SEO/BirdLife, M adrid.

Bobbera Tomas. 2015. Herbario de la Estepa Patagonica.

Direccidn Nacional de Relaciones Econdmicas con las Provincias (DINREP). Informe
Santa Cruz.

Equipo de Gestién Econdmica y Social, Diciembre de 2008. Provincia de Santa Cruz
informe de Situacion.

Estudio de Impacto Ambiental Aprovechamientos Hidroeléctricos del Rio Santa Cruz
(Presidente Dr. Néstor C. Kirchner y Gobernador Jorge Cepernic), Provincia de Santa
Cruz. Resumen Ejecutivo.

Fundacién Patagonia Natural. Area de Educacién Ambiental. Aves M arinas y playeras.
Fundacién Patagonia Natural. Area de Educacion Ambiental. Aves terrestres y de agua
dulce.

Fundacién Patagonia Natural. Area de Educacién Ambiental. M amiferos Terrestres.
Narosky Tito e Yzurieta Dario. 2010. Aves de Argentina y Uruguay: Guia de
Identificacion. Vazquez M azzini Editores. Buenos Aires.

INDEC, 2010. Instituto Nacional De Estadisticas y Censos.

Ramos, V. 2015. Revista de la Asociacién Geoldgica Argentina. Evolucién de la cuenca
golfo San Jorge: su estructuracion y régimen tectonico.

Websites

www.ambiente.gov.ar
www.aset.org.ar
www.caletaolivia.gov.ar
www.chubut.gov.ar.
www.consejoportuario.com.ar
www.corredoratlantico.com.ar
www.ctys.com.ar
www.educacionsantacruz.gov.ar
www.educ.ar
WwwW.eges.com.ar
www.es.climate-data.org

www .fao.org
www.gobiernolocal.gob.ar
www.indec.mecon.ar
www.inta.gob.ar
www.mininterior.gov.ar
www.parquesnacionales.gob.ar

72

May 26, 2017
ayy

Technical Study for Environmental Impact Assessment
Cafiadon Leon Wind Farm

Per

Client: YPF Energia Eléctrica S.A.

ETIA PECL 001/17

Author: Scudelati & Asociados S.A.

www.scudelati.com.ar

* www.patagonia-argentina.com

* www.patagonianatural.org

* www.santacruz.gov.ar

* www.santacruzpatagonia.gob.ar
* www.smn.gov.ar

* www.unpa.edu.ar

May 26, 2017

73
